AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of July 28, 2014

by and among
RAIT CMBS CONDUIT I, LLC,

and

RAIT CRE CONDUIT III, LLC,

Collectively, as Seller,

and

CITIBANK, N.A.,

as Buyer
TABLE OF CONTENTS

Page



1.   APPLICABILITY  



2.   DEFINITIONS  



3.   INITIATION; CONFIRMATION; TERMINATION; FEES  



4.   MARGIN MAINTENANCE  



5.   INCOME PAYMENTS AND PRINCIPAL PAYMENTS  



6.   SECURITY INTEREST  



7.   PAYMENT, TRANSFER AND CUSTODY  



8.   SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS  



9.   [INTENTIONALLY OMITTED]  



10.   REPRESENTATIONS  



11.   NEGATIVE COVENANTS OF SELLER  



12.   AFFIRMATIVE COVENANTS OF SELLER  



13.   SINGLE-PURPOSE ENTITY  



14.   EVENTS OF DEFAULT; REMEDIES  



15.   SINGLE AGREEMENT  



16.   RECORDING OF COMMUNICATIONS  



17.   NOTICES AND OTHER COMMUNICATIONS  



18.   ENTIRE AGREEMENT; SEVERABILITY  



19.   NON-ASSIGNABILITY  



20.   GOVERNING LAW  



21.   NO WAIVERS, ETC.  



22.   USE OF EMPLOYEE PLAN ASSETS  



23.   INTENT  



24.   DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS  



25.   CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL  



26.   NO RELIANCE  



27.   INDEMNITY  



28.   DUE DILIGENCE  



29.   SERVICING  



30.   MISCELLANEOUS  



31.   TAXES  



32.   CONFIDENTIALITY  



33.   JOINT AND SEVERAL OBLIGATIONS  

1





ANNEXES AND EXHIBITS

      ANNEX I  
Names and Addresses for Communications between Parties
EXHIBIT I  
Form of Confirmation
EXHIBIT II  
Authorized Representatives of Seller
EXHIBIT III  
Form of Custodial Delivery
EXHIBIT IV  
Eligible Loan Due Diligence Checklist
EXHIBIT V  
Form of Power of Attorney
EXHIBIT VI (A)  
Representations and Warranties Regarding Each Individual Fixed
Rate Purchased Loan
EXHIBIT VI (B)  
Representations and Warranties Regarding Each Individual
Floating Rate Purchased Loan
EXHIBIT VII  
Collateral Tape
EXHIBIT VIII  
Form of Transaction Request
EXHIBIT IX  
Form of Irrevocable Direction Letter

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of July 28, 2014, by
and among RAIT CMBS CONDUIT I, LLC, a Delaware limited liability company
(“Original Seller”), RAIT CRE CONDUIT III, LLC, a Delaware limited liability
company (“New Seller”; together with Original Seller, collectively, “Seller”),
and CITIBANK, N.A., a national banking association (“Buyer”).

WHEREAS, Original Seller and Buyer entered into that certain Master Repurchase
Agreement (the “Original Master Repurchase Agreement”), dated as of October 27,
2011, as amended by that certain First Amendment to Master Repurchase Agreement
and Other Transaction Documents, dated as of June 30, 2013 (the “First
Amendment”), among Original Seller, Buyer and Sponsor (as defined herein), that
certain Second Amendment to Master Repurchase Agreement, dated as of October 11,
2013 (the “Second Amendment”), among Original Seller, Buyer and Sponsor, and
that certain Third Amendment to Master Repurchase Agreement, dated as of
October 11, 2013 (the “Third Amendment”; together with the Original Master
Repurchase Agreement, the First Amendment and the Second Amendment,
collectively, the “Existing Master Repurchase Agreement”), among Original
Seller, Buyer and Sponsor.

WHEREAS, Original Seller, New Seller and Buyer desire to amend and restate the
Existing Master Repurchase Agreement upon the terms and conditions hereinafter
set forth, so as to join New Seller as an additional Seller, jointly and
severally with Original Seller under this Agreement, and to make certain other
amendments and modifications as more fully set forth herein.

NOW, THEREFORE, Original Seller, New Seller and Buyer hereby agree that the
Existing Master Repurchase Agreement is hereby amended and restated in its
entirety to read as follows:

1. APPLICABILITY

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Purchased Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Purchased Loans at a date certain, against the transfer of funds by Seller. Each
such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder.

2. DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in
Section 14(b)(i) of this Agreement.

“Acceptable Attorney” means Ledgewood; Alston & Bird LLP; Cadwalader, Wickersham
& Taft LLP; McKenna Long & Aldridge LLP; Dechert LLP; Sills Cummis & Gross P.C.
or any other attorney-at-law acceptable to Buyer in its commercially reasonable
discretion.

“Accepted Servicing Practices” shall mean with respect to any Purchased Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Purchased Loan in the
jurisdiction where the related Mortgaged Property is located.

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 60 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person.

“Agreement” shall mean this Amended and Restated Master Repurchase Agreement,
dated as of July 28, 2014, by and among RAIT CMBS Conduit I, LLC and RAIT CRE
Conduit III, LLC, collectively, as Seller, and Citibank, N.A. as Buyer, as such
agreement may be modified or supplemented from time to time.

“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Applicable Spread” shall mean, with respect to each Transaction:

(i) so long as no Event of Default shall have occurred and be continuing, (x) in
the case of a Transaction involving a Fixed Rate Purchased Loan, two hundred
fifty basis points (i.e., 2.50%), and (y) in the case of a Transaction involving
a Floating Rate Purchased Loan, two hundred basis points (i.e., 2.00%),

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, as applicable, plus 400 basis points (4.0%).

“Appraisal” shall mean a FIRREA compliant appraisal of the related Mortgaged
Property from a third party appraiser (and containing therein reliance language
for the benefit of Buyer) in form and substance reasonably satisfactory to
Buyer.

“Assignment Documents in Blank” shall mean the (i) allonge in blank,
(ii) omnibus assignment in blank, (iii) Assignment of Mortgage in blank, and
(iv) assignment of Assignment of Leases in blank, for each Purchased Loan.

“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases, subject to the terms,
covenants and provisions of this Agreement.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related property is
located to reflect the assignment and pledge of the Mortgage, subject to the
terms, covenants and provisions of this Agreement.

“Attorney’s Bailee Letter” shall mean a letter from an Acceptable Attorney, in
form and substance acceptable to the Buyer, wherein such Acceptable Attorney in
possession of a Purchased Loan File (i) acknowledges receipt of such Purchased
Loan File, (ii) confirms that such Acceptable Attorney is holding the same as
bailee of the Buyer under such letter and (iii) agrees that such Acceptable
Attorney shall deliver such Purchased Loan File to the Custodian by not later
than the third (3rd) Business Day following the Purchase Date for the related
Purchased Loan.

“Blocked Account Agreement” shall mean (i) that certain Blocked Account
Agreement, dated as of October 27, 2011, between Buyer, Original Seller and the
Depository, relating to the Cash Management Account, as the same may be amended,
modified and/or restated from time to time, and (ii) that certain Blocked
Account Agreement, dated as of the date hereof, between Buyer, New Seller and
the Depository, relating to the Cash Management Account, as the same may be
amended, modified and/or restated from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed. When used with
respect to a Pricing Rate Determination Date, “Business Day” shall mean any day
other than a Saturday, a Sunday or a day on which banks in London, England are
closed for interbank or foreign exchange transactions.

“Buyer” shall mean Citibank, N.A., or any successor or assign.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.

“Cash Management Account” shall mean a segregated interest bearing account, in
the name of Seller for the benefit of Buyer, established at the Depository.

“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of the Buyer:

(a) with respect to Original Seller:

(i) Sponsor shall no longer own 100% of the common shares of Taberna Realty
Finance Trust or Taberna Realty Finance Trust shall no longer own, directly or
indirectly, 100% of the ownership interest in Original Seller; provided, that
Buyer shall not unreasonably withhold or delay its approval to any request from
Sponsor to reduce either of the aforementioned 100% to a lower percentage (but
not less than 51%);

(ii) Sponsor shall no longer Control Original Seller; or

(iii) any conveyance, transfer or disposal of all or substantially all assets of
Original Seller to any Person (other than Buyer or in connection with a
securitization transaction) that does not result in the repurchase by Seller of
all Purchased Loans;

(b) with respect to New Seller:

(i) Sponsor shall no longer own 100% of the Capital Stock of RAIT General, Inc.
(i.e. the sole general partner of RAIT Partnership, L.P.) and RAIT Limited, Inc.
(i.e. the sole limited partner of RAIT Partnership, L.P.), RAIT General, Inc.
and RAIT Limited Inc. shall cease to be the sole general partner and the sole
limited partner of RAIT Partnership, L.P., respectively, or RAIT Partnership,
L.P. shall no longer own 100% of the membership interest in New Seller;

(ii) Sponsor shall no longer Control New Seller; or

(iii) any conveyance, transfer or disposal of all or substantially all assets of
New Seller to any Person (other than Buyer or in connection with a
securitization transaction) that does not result in the repurchase by Seller of
all Purchased Loans; or

(c) any merger, reorganization or consolidation of the Sponsor where the
successor entity is not the Sponsor as of the date of this Agreement.

“Code” shall mean The Internal Revenue Code of 1986 and the regulations
promulgated and rulings issued thereunder, in each case as amended, modified or
replaced from time to time.

“Collateral” shall have the meaning specified in Section 6 of this Agreement.

“Collateral Tape” shall mean, with respect to each Eligible Loan, the tape
containing the fields of information set forth in Exhibit VII attached hereto.

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Custodial Agreement” shall mean the Custodial Agreement, dated as of
October 27, 2011, by and among Custodian, Original Seller and Buyer, as amended
by that certain Amendment No. 1 to Custodial Agreement, dated as of July 28,
2014, among Custodian, Original Seller, New Seller and Buyer, as the same may be
further amended, modified and/or restated from time to time.

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Loan Schedule and the Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 hereof, a form of which is
attached hereto as Exhibit III.

“Custodian” shall mean Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.

“Debt Yield (Purchased Loan)” shall mean, with respect to each Purchased Loan,
as of any date of determination, the debt yield equal to the percentage
equivalent of the quotient obtained by dividing (a) the underwritten net cash
flow of the related Mortgaged Property, as determined by Buyer in its sole
discretion, by (b) the outstanding Purchase Price of such Purchased Loan on such
date of determination.

“Debt Yield (Underlying Mortgage Loan)” shall mean, with respect to each
Purchased Loan, as of any date of determination, the debt yield equal to the
percentage equivalent of the quotient obtained by dividing (a) the underwritten
net operating income of the related Mortgaged Property, as determined by Buyer
in its sole discretion, by (b) the outstanding principal balance of such
Purchased Loan on such date of determination.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defeasance” shall have the meaning specified in Exhibit VI(A).

“Depository” shall mean Wells Fargo Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal reasonably acceptable to Buyer.

“Due Diligence Package” shall mean (i) the Collateral Tape, (ii) the items on
the Eligible Loan Due Diligence Checklist, in each case to the extent applicable
and (iii) such other documents or information as Buyer or its counsel shall
reasonably deem necessary.

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

“Early Repurchase Fee” shall have the meaning given thereto in the Fee
Agreement.

“Eligible Loan” shall mean, as applicable, either a Fixed Rate Eligible Loan or
a Floating Rate Eligible Loan.

“Eligible Loan Due Diligence Checklist” shall mean the due diligence materials
set forth in Exhibit IV attached hereto.

“Environmental Law” shall mean, any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302 of ERISA and Section 412 of the Code and the lien
created under Section 303(k) of ERISA and Section 430(k) of the Code, described
in Section 414(m) or (o) of the Code of which Seller is a member.

“ESA” shall have the meaning specified in Exhibit VI(A).

“Event of Default” shall have the meaning specified in Section 14(a) of this
Agreement.

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to payment to Buyer or required to be withheld or deducted from such
payment, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes imposed on or measured by net worth (however denominated)
and branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Transactions pursuant to a
law in effect on the date on which such party (i) acquires such interest in the
Transactions or (ii) changes its principal office or the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 31, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 31 of this Agreement, (d) Taxes attributable to Buyer’s failure to
comply with its obligations under Section 23(i) of this Agreement, (e) any
withholding Taxes imposed under FATCA, (f) any U.S. federal backup withholding
Taxes imposed under Section 3406 of the Code, and (g) any interest, additions to
tax or penalties in respect of the foregoing.

“Facility Amount” shall mean $200,000,000; provided, however, that the aggregate
outstanding Purchase Price at any time for all Transactions involving Floating
Rate Purchased Loans shall not exceed $100,000,000.

“Facility Expiration Date” shall mean July 28, 2016.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and, for the avoidance of
doubt, any agreements entered into pursuant to any of the foregoing.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three federal funds brokers
of recognized standing selected by it.

“Fee Agreement” shall mean that certain letter agreement, dated as of July 28,
2014, between the Seller and the Buyer.

“Filings” shall have the meaning specified in Section 6 of this Agreement.

“FIRREA” shall mean the Financial Institutions, Reform, Recovery and Enforcement
Act of 1989.

“Fixed Rate Eligible Loan” shall mean a performing Whole Loan or Senior Interest
in a Whole Loan which (x) bears interest at a fixed interest rate, (y) is
secured by a first lien on one or more stabilized commercial property(ies) which
meet current standards for inclusion in commercial mortgage-backed securities
transactions and (z) is acceptable to Buyer in its sole discretion.

“Fixed Rate Purchased Loan” shall mean, with respect to any individual
Transaction, the Fixed Rate Eligible Loan sold by Seller to Buyer in such
Transaction and “Fixed Rate Purchased Loans” shall mean, with respect to the
Transactions involving Fixed Rate Eligible Loans in general, all Fixed Rate
Eligible Loans sold by Seller to Buyer.

“Floating Rate Eligible Loan” shall mean a performing Whole Loan or Senior
Interest in a Whole Loan which (w) bears interest at a floating interest rate,
(x) is secured by a first lien on one or more commercial property(ies), (y) is
acceptable to Buyer in its sole discretion and (z) satisfies the following
criteria:



  (i)   has a Debt Yield (Underlying Mortgage Loan), as determined by Buyer in
its sole discretion, of not less than 6.00%;



  (ii)   has an LTV, as determined by Buyer in its sole discretion, of not
greater than 75.00%; provided, however, that as of the Purchase Date for any
individual Transaction, up to $10,000,000 of the aggregate outstanding Purchase
Price may have an LTV of greater than 75.00% but not greater than 80.00%; and



  (iii)   has a maximum term, including the exercise of any extensions options,
of not greater than five (5) years.

“Floating Rate Purchased Loan” shall mean, with respect to any individual
Transaction, the Floating Rate Eligible Loan sold by Seller to Buyer in such
Transaction and “Floating Rate Purchased Loans” shall mean, with respect to the
Transactions involving Floating Rate Purchased Loans in general, all Floating
Rate Eligible Loans sold by Seller to Buyer.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Ground Lease” shall have the meaning specified in Exhibit VI(A).

“Guaranty” shall mean the Amended and Restated Guaranty, dated as of the date
hereof, made by Sponsor for the benefit of Buyer, as the same may be amended,
modified and/or restated from time to time, of amounts due under this Agreement
to Buyer, plus any actual, out-of-pocket costs reasonably incurred in connection
with the enforcement, and pursuant to the terms, of such Amended and Restated
Guaranty.

“Hedging Transactions” shall mean, with respect to any or all of the Fixed Rate
Purchased Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller with Buyer or an Affiliate of Buyer or one
or more other counterparties reasonably acceptable to the Buyer.

“Income” shall mean, with respect to any Purchased Loan at any time, the sum of
(x) any principal thereof and all interest, dividends or other distributions
thereon and (y) all net sale proceeds received by Seller in connection with a
sale of such Purchased Loan to a Person other than Buyer.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) Other Taxes.

“Independent Director” shall mean a duly appointed manager or member of the
board of directors (or managers) of the relevant entity who shall not have been,
at the time of such appointment or at any time while serving as a director or
manager of the relevant entity and may not have been at any time in the
preceding five (5) years, (a) a direct or indirect legal or beneficial owner in
such entity or any of its Affiliates, (b) a creditor, supplier, employee,
officer, director (other than in its capacity as Independent Director), family
member, manager or contractor of such entity or any of its Affiliates, or (c) a
Person who controls (directly, indirectly or otherwise) such entity or any of
its Affiliates or any creditor, supplier, employee, officer, director, family
member, manager or contractor of such Person or any of its Affiliates.

“Insurance Rating Requirements” shall have the meaning specified in
Exhibit VI(A).

“Irrevocable Direction Letter” shall have the meaning specified in Section 5(b).

“Junior Interest” shall have the meaning specified in Exhibit VI(A).

“ISDA Master Agreement” shall mean the ISDA 2002 Master Agreement (including
respective schedules, annexes and confirmations), dated as of August 10, 2011,
by and between Seller and Buyer, as such agreement may be modified or
supplemented from time to time.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one month period,
that appears on “Page BBAM” of the Bloomberg Financial Markets Services Screen
(or the successor thereto) as of 11:00 a.m., London time, on the related Pricing
Rate Determination Date. If such rate does not appear on “Page BBAM” of the
Bloomberg Financial Markets Services Screen (or the successor thereto) as of
11:00 a.m., London time, on such Pricing Rate Determination Date, Buyer shall
request the principal London office of any four major reference banks in the
London interbank market selected by Buyer to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one month period as of
11:00 a.m., London time, on such Pricing Rate Determination Date for amounts of
not less than the Repurchase Price of the applicable Transaction. If at least
two such offered quotations are so provided, LIBOR shall be the arithmetic mean
of such quotations. If fewer than two such quotations are so provided, Buyer
shall request any three major banks in New York City selected by Buyer to
provide such bank’s rate (expressed as a percentage per annum) for loans in U.S.
dollars to leading European banks for a one month period as of approximately
11:00 a.m., New York City time on the applicable Pricing Rate Determination Date
for amounts of not less than the Repurchase Price of such Transaction. If at
least two such rates are so provided, LIBOR shall be the arithmetic mean of such
rates. LIBOR shall be determined by Buyer or its agent, which determination
shall be conclusive absent manifest error (it being understood and agreed that
should the Buyer disclose to Seller any information regarding any reference bank
or any rate provided by such reference bank in accordance with this definition,
including, without limitation, whether a reference bank has provided a rate or
the rate provided by any individual reference bank, Seller agrees to maintain
the confidentiality of such information pursuant to Section 32 of this
Agreement).

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 
LIBOR
 
1 – Reserve Requirement
 

“Lien” shall mean any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

“LTV” shall mean, with respect to any Floating Rate Purchased Loan, the ratio,
expressed as a percentage, the numerator of which shall equal the outstanding
principal balance of the Purchased Loan and the denominator of which shall equal
the “as is” value of the related Mortgaged Property securing such Purchased Loan
as set forth in an Appraisal acceptable to Buyer in its sole discretion.

“MAI” shall have the meaning specified in Exhibit VI(A).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise) or results of operations (or
prospects) of Seller and Sponsor, taken as a whole, (b) the ability of Seller or
Sponsor to pay and perform its obligations under any of the Transaction
Documents, (c) the legality, validity or enforceability of any of the
Transaction Documents, (d) the rights and remedies of Buyer under any of the
Transaction Documents, or (e) the perfection or priority of any Lien granted
under any Purchased Loan Document.

“Margin Amount” shall mean, with respect to any Transaction as of any date of
determination, an amount equal to the product of the Margin Percentage and the
outstanding Purchase Price of the Purchased Loan for such Transaction as of such
date.

“Margin Deficit” shall have the meaning specified in Section 4(a) hereof.

“Margin Excess” shall have the meaning specified in Section 4(c) hereof.

“Margin Percentage” shall mean (x) with respect to any Fixed Rate Purchased
Loan, 133.33%, and (y) with respect to any Floating Rate Purchased Loan,
166.67%; provided, that if the Purchase Percentage with respect to any Floating
Rate Purchased Loan is less than 60.00%, then the “Margin Percentage” with
respect to such Floating Rate Purchased Loan shall equal the product of (x) the
quotient to two places of 100 divided by the Purchase Percentage expressed as a
decimal (i.e. 55% would be 55) multiplied by (y) 100%.

“Market Value” shall mean with respect to any Purchased Loan, the market value
for such Purchased Loan, as determined by Buyer on each Business Day in its sole
good faith discretion. With respect to any Fixed Rate Purchased Loan, Market
Value may be adjusted by Buyer due to either (i) price, yield or spread
movements related to comparable loans or (ii) credit events with respect to such
Fixed Rate Purchased Loan, the related underlying Mortgagor or Mortgaged
Property or the relevant property market related to such Fixed Rate Purchased
Loan. Market Value with respect to any Floating Rate Purchased Loan may be
adjusted by Buyer solely due to credit events with respect to such Floating Rate
Purchased Loan, the related underlying Mortgagor or Mortgaged Property or the
relevant property market related to such Floating Rate Purchased Loan. In
addition, the Market Value for any Purchased Loan may be deemed by Buyer to be
zero in the event any of the following occurs with respect to such Purchased
Loan: (a) a material breach of a representation or warranty set forth on
Exhibit VI(A) or Exhibit VI(B); (b) a monetary or material non-monetary default
by the underlying Mortgagor (subject to all respective grace and cure periods in
the Purchased Loan Documents); or (c) the Repurchase Date with respect to such
Purchased Loan occurs without repurchase of such Purchased Loan. The value
(positive or negative) of any Hedging Transactions assigned to Buyer or to which
Seller and Buyer are parties in connection with each Fixed Rate Purchased Loan
shall be included in the determination of Market Value.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a mortgage note or similar evidence of
indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage in connection with a Purchased Loan.

“Mortgaged Property” shall mean the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate during the preceding five plan
years and which is covered by Title IV of ERISA.

“OFAC List” shall mean the Specially Designated Nationals list maintained by the
U.S. Department of Treasury, Office of Foreign Assets Control (OFAC).

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Buyer and the jurisdiction imposing such Taxes (other
than a connection arising solely as a result of Buyer having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under or enforced any
Transaction Document, or sold or assigned an interest in any Transaction or
Transaction Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under any Transaction Document; provided,
however, that Other Taxes shall not include (i) Taxes imposed with respect to an
assignment, transfer or sale of participation or other interest in or with
respect to the Transaction Documents or (ii) any Excluded Taxes.

“Permitted Encumbrances” shall have the meaning specified in Exhibit VI(A).

“Permitted Purchased Loan Modification” shall mean any modification or amendment
of a Purchased Loan which is not a Significant Purchased Loan Modification.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

“Plan Party” shall have the meaning specified in Section 22(a) of this
Agreement.

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the LIBO Rate for such Pricing Rate Period plus the Applicable Spread for such
Transaction and shall be subject to adjustment and/or conversion as provided in
Sections 3(g) and 3(h) of this Agreement.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received by the Depository in respect thereof.

“Prohibited Person” shall mean any (1) person or entity who is on the OFAC List;
a “designated national,” “specially designated national,” “specially designated
terrorist,” “specially designated global terrorist,” “foreign terrorist
organization,” or “blocked person” within the definitions set forth in the
Foreign Assets Control Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, as amended, (2) person acting on behalf of, or an
entity owned or controlled by, any government against whom the United States
maintains economic sanctions or embargoes under the Regulations of the United
States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
including, but not limited to, the “Government of Sudan,” the “Government of
Iran,” and the “Government of Cuba,” and any person or organization determined
by the Director of the Office of Foreign Assets Control to be included within
31 C.F.R. Section 575.306 (definition of “Government of Iraq”), (3) person or
entity who is listed in the Annex to or is otherwise within the scope of
Executive Order 13224 — Blocking Property and Prohibiting Transactions with
Person who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001, or (4) person or entity subject to additional restrictions
imposed by the following statutes or Regulations and Executive Orders issued
thereunder: the Trading with the Enemy Act, 50 U.S.C. app. §§ 1 et seq., the
Iraq Sanctions Act, Pub. L. 101-513, Title V, §§ 586 to 586J, 104 Stat. 2047,
the National Emergencies Act, 50 U.S.C. §§ 1601 et seq., the Anti-Terrorism and
Effective Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214-1319, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
United Nations Participation Act, 22 U.S.C. § 287c, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349aa-9, the Nuclear Proliferation
Prevention Act of 1994, Pub. L. 103-236, 108 Stat. 507, the Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq., the Iran and Libya Sanctions
Act of 1996, Pub. L. 104-172, 110 Stat. 1541, the Cuban Democracy Act, 22 U.S.C.
§§ 6001 et seq., the Cuban Liberty and Democratic Solidarity Act, 22 U.S.C.
§§ 6201-91, the Foreign Operations, Export Financing and Related Programs
Appropriations Act, 1997, Pub. L. 104-208, 110 Stat. 3009-172, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56, 115 Stat. 272, or any other law
of similar import as to any non-U.S. country, as each such Act or law has been
or may be amended, adjusted, modified, or reviewed from time to time.

“Purchase Date” shall mean any date on which a Purchased Loan is to be
transferred by Seller to Buyer.

“Purchase Percentage” shall mean (x) with respect to any individual Fixed Rate
Purchased Loan, 75.00%, and (y) with respect to any individual Floating Rate
Purchased Loan, 60.00%; provided, however, that with respect to any individual
Transaction for a Floating Rate Purchased Loan, Buyer shall have the right to
reduce the Purchase Percentage applicable to such Transaction to the extent
necessary to cause (a) the Purchase Percentage for all Floating Rate Purchased
Loans (on a weighted average basis based upon the outstanding Purchase Price for
all Floating Rate Purchased Loans determined as of the applicable Purchase Date)
to not be greater than 55.00% and (b) the Debt Yield (Purchased Loans) for all
Floating Rate Purchased Loans (on a weighted average basis based upon the
outstanding Purchase Price for all Floating Rate Purchased Loans determined as
of the applicable Purchase Date) to not be less than 11.00%.

“Purchase Price” shall mean, with respect to any Purchased Loan, (x) as of any
Purchase Date for any Purchased Loan an amount (expressed in dollars) equal to
the product obtained by multiplying (i) the lesser of (x) the Market Value of
such Purchased Loan and (y) the par amount of such Purchased Loan by (ii) the
Purchase Percentage and (y) thereafter, such amount referred to in clause
(x) reduced by (a) any amount applied to reduce the Purchase Price pursuant to
Section 4(a) or 5 of this Agreement and increased by (b) any amount transferred
by Buyer to Seller pursuant to Section 4(c) of this Agreement.

“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.

“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(e), together with any additional documents and information
required to be delivered to Buyer or its designee (including the Custodian)
pursuant to this Agreement.

“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery, which may but is not required to,
contain information substantially similar to the Collateral Tape.

“Purchased Loans” shall mean the Fixed Rate Purchased Loans and the Floating
Rate Purchased Loans, collectively.

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
the next succeeding Business Day, if such calendar day shall not be a Business
Day, or such other day as is mutually agreed to by Seller and Buyer.

“Repurchase Date” shall mean, with respect to each Purchased Loan, the earlier
of:

(x) the Facility Expiration Date, or



  (y)   the thirtieth (30th) day of the month (or if such day is not a Business
Day, the immediately succeeding Business Day) in the month following the month
in which the Purchase Date occurs; provided, that notwithstanding the foregoing,
so long as an Event of Default has not occurred and is not continuing as of such
date, the Repurchase Date initially determined pursuant to this clause (y) shall
be automatically extended (i) with respect to each Fixed Rate Purchased Loan,
for one calendar month to the thirtieth (30th) day of the immediately following
month (or if such day is not a Business Day, the immediately succeeding Business
Day) up to five times (i.e. a total of six consecutive months in total) and
(ii) with respect to each Floating Rate Purchased Loan, on a regular monthly
basis and without limitation on the number of times, for one calendar month to
the thirtieth (30th) day of the immediately following month (or if such day is
not a Business Day, the immediately succeeding Business Day), unless the
“maturity date” (as such term is defined and used in the related underlying
Purchased Loan Documents) of such Floating Rate Purchased Loan occurs (as
extended in accordance with the underlying Purchased Loan Documents, and
irrespective of whether such date occurs due to acceleration or otherwise), in
which event the Repurchase Date shall be deemed to occur immediately.

“Repurchase Obligations” shall mean all obligations of Seller to pay the
Repurchase Price on the Repurchase Date and all other obligations and
liabilities of Seller to Buyer arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising.

“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of (a) the outstanding Purchase Price of such
Purchased Loan, (b) the accrued but unpaid Price Differential thereon with
respect to such Purchased Loan as of such date, (c) all other amounts due and
payable as of such date by Seller to Buyer under this Agreement or any
Transaction Document with respect to such Purchased Loan (including, but not
limited to, accrued and unpaid fees, expenses and indemnity amounts), and
(d) with respect to any Fixed Rate Purchased Loan, all amounts, if any, payable
in the event any Hedging Transaction related to such Fixed Rate Purchased Loan
is being terminated.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by the Buyer. Notwithstanding anything herein to the contrary, Buyer
shall not implement Reserve Requirements for purposes of determining the LIBO
Rate unless Buyer shall be making the same determination generally on all of its
similarly situated customers.

“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
Business Day preceding the first day of such Pricing Rate Period with respect to
any Transaction.

“SEC” shall have the meaning specified in Exhibit VI(A).

“Seller” shall mean, individually and collectively, as the context may require,
RAIT CMBS Conduit I, LLC, a Delaware limited liability company, with respect to
Fixed Rate Purchased Loans, and RAIT CRE Conduit III, LLC, a Delaware limited
liability company, with respect to Floating Rate Purchased Loans.

“Senior Interest” shall mean an “A note” in an “A/B structure” in a commercial
real estate loan.

“Servicing Agreement” shall have the meaning specified in Section 29(b).

“Servicing Rights” shall mean Seller’s right, title and interest in and to any
and all of the following: (a) any and all rights to service the related
Purchased Loan; (b) any payments to or monies received by such Seller or any
other Person for servicing such Purchased Loan; (c) any late fees, penalties or
similar payments with respect to such Purchased Loan; (d) all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to such servicing rights and all rights of such Seller or any
other Person thereunder; (e) escrow payments or other similar payments with
respect to such Purchased Loan and any amounts actually collected by such Seller
or any other Person with respect thereto; (f) the right, if any, to appoint a
special servicer or liquidator of such Purchased Loan; and (g) all accounts and
other rights to payment related to the servicing of such Purchased Loan.

“Servicing Records” shall have the meaning specified in Section 29(b).

“Significant Purchased Loan Modification” means any written modification or
amendment of a Purchased Loan which

(i) reduces the principal amount of the Purchased Loan in question other than
(1) with respect to a dollar-for-dollar principal payment or (2) reductions of
principal to the extent of deferred, accrued or capitalized interest added to
principal which additional amount was not taken into account by Buyer in
determining the related Purchase Price,

(ii) increases the principal amount of a Purchased Loan other than increases
which are derived from accrual or capitalization of deferred interest which is
added to principal or protective advances,

(iii) modifies the amount or timing of any regularly scheduled payments of
principal and non-contingent interest of the Purchased Loan in question,

(iv) changes the frequency of scheduled payments of principal and interest in
respect of a Purchased Loan,

(v) subordinates the lien priority of the Purchased Loan in question or the
payment priority of the Purchased Loan in question other than subordinations
required under the then existing terms and conditions of the Purchased Loan in
question (provided, however, the foregoing shall not preclude the execution and
delivery of subordination, nondisturbance and attornment agreements with
tenants, subordination to tenant leases, easements, plats of subdivision and
condominium declarations and similar instruments which in the commercially
reasonable judgment of the Seller do not materially adversely affect the rights
and interest of the holder of the Purchased Loan in question),

(vi) releases any collateral for the Purchased Loan in question other than
releases required under the then existing Purchased Loan documents or releases
in connection with eminent domain or under threat of eminent domain,

(vii) waives, amends or modifies any cash management or reserve account
requirements of the Purchased Loan other than changes required under the then
existing Purchased Loan documentation, or

(viii) waives any due-on-sale or due-on-encumbrance provisions of the Purchased
Loan in question other than waivers required to be given under the then existing
Purchased Loan documents, or

(ix) waives, amends or modifies the underlying insurance requirements of the
Purchased Loan.

“Single-Purpose Entity” shall have the meaning specified in Exhibit VI(A).

“Solvent” shall mean with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time: (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature, and (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s assets and property would
constitute unreasonably small capital.

“Special Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Purchased Loans, does not engage in any business unrelated
to the Purchased Loans and the financing thereof, does not have any assets other
than the Purchased Loans and the financing thereof, or any indebtedness other
than as permitted by this Agreement, has its own separate books and records and
its own accounts, in each case which are separate and apart from the books and
records and accounts of any other Person, and holds itself out as being a
Person, separate and apart from any other Person.

“Sponsor” shall mean RAIT Financial Trust, a Maryland real estate investment
trust.

“Standard Qualifications” shall have the meaning specified in Exhibit VI(A).

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the Collateral is located) survey of a Mortgaged Property
prepared by a registered independent surveyor or engineer and in form and
content satisfactory to the Buyer in its commercially reasonable discretion and
the company issuing the Title Policy for such Mortgaged Property.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Terrorism Cap Amount” shall have the meaning specified in Exhibit VI(A).

“Title Policy” shall have the meaning specified in Exhibit VI(A).

“Transaction” shall have the meaning set forth in Section 1 of this Agreement.

“Transaction Conditions Precedent” shall have the meaning specified in Section
3(b) of this Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, the Custodial Agreement, the Blocked
Account Agreement, the ISDA Master Agreement and all Confirmations executed
pursuant to this Agreement in connection with specific Transactions, any other
documents or instruments relating to any such documents executed by Seller or
Sponsor, and any written modifications, extensions, renewals, restatements, or
replacements of any of the foregoing.

“Transaction Request” shall mean a request to enter into a Transaction, in the
form of Exhibit VIII attached hereto.

“TRIA” shall have the meaning specified in Exhibit VI(A).

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Loan Files which are
the property of and held by Custodian for the benefit of the Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney.

“UCC” shall have the meaning specified in Section 6 of this Agreement.

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Whole Loans” shall mean a whole mortgage loan (i.e. not a participation
interest).

“Zoning Regulations” shall have the meaning specified in Exhibit VI(A).

3. INITIATION; CONFIRMATION; TERMINATION; FEES

(a) Subject to the terms and conditions set forth in this Agreement (including,
without limitation, the “Transaction Conditions Precedent” specified in Section
3(b) of this Agreement), an agreement to enter into a Transaction shall be made
in writing at the initiation of Seller as provided below; provided, however,
that (i) the aggregate outstanding Purchase Price at any time for all
Transactions shall not exceed the Facility Amount, (ii) Buyer shall not have any
obligation to enter into Transactions with Seller after the occurrence and
during the continuance of a Default or an Event of Default or during the thirty
(30) day period immediately prior to the Facility Expiration Date, and
(iii) this Agreement is not a commitment to enter into Transactions but rather
sets forth the procedures to be used in connection with periodic requests to
enter into Transactions and Seller hereby acknowledges that Buyer is under no
obligation to agree to enter into, or to enter into, any Transaction pursuant to
this Agreement. Seller may, from time to time, submit to Buyer a Transaction
Request, in the form of Exhibit VIII attached hereto, for Buyer’s review and
approval in order to enter into a Transaction with respect to any Eligible Loan
that Seller proposes to be included as Collateral under this Agreement. Upon
Buyer’s receipt of a complete Due Diligence Package, Buyer shall have the right
to request, in Buyer’s good faith business judgment, additional diligence
materials and deliveries with respect to the applicable Eligible Loan, to the
extent necessary for the Buyer’s underwriting of such Eligible Loan. Upon
Buyer’s receipt of the Transaction Request and diligence materials, Buyer shall
use commercially reasonable efforts to within ten (10) Business Days and
following receipt of internal credit approval, either (i) notify Seller of the
Purchase Price and the Market Value for the Eligible Loan or (ii) deny Seller’s
request for a Transaction. Buyer’s failure to respond to Seller within ten
(10) Business Days, as applicable, shall be deemed to be a denial of Seller’s
request for a Transaction, unless Buyer and Seller have agreed otherwise in
writing. Buyer shall have the right to review all Eligible Loans proposed to be
sold to Buyer in any Transaction and to conduct its own due diligence
investigation of such Eligible Loans as Buyer reasonably determines. Buyer shall
be entitled to make a determination, in its sole discretion, that it shall or
shall not purchase any or all of the Eligible Loans proposed to be sold to Buyer
by Seller. On the Purchase Date for the Transaction which shall be on a date
mutually agreed upon by Buyer and Seller following the approval of an Eligible
Loan by Buyer, the Purchased Loan shall be transferred to Buyer against the
transfer of the Purchase Price to an account of Seller.

(b) Upon agreeing to enter into a Transaction hereunder, provided each of the
Transaction Conditions Precedent shall have been satisfied (or waived by Buyer),
Buyer shall promptly deliver to Seller a written confirmation in the form of
Exhibit I attached hereto of each Transaction (a “Confirmation”). Such
Confirmation shall describe the Purchased Loans, shall identify Buyer and
Seller, and shall set forth:



  (i)   the Purchase Date,

     
(ii)
(iii)
(iv)
  the Purchase Price for such Purchased Loan,
the Repurchase Date,
the Pricing Rate, and



  (v)   any additional terms or conditions not inconsistent with this Agreement.

With respect to any Transaction, the Pricing Rate shall be determined initially
on the Pricing Rate Determination Date applicable to the first Pricing Rate
Period for such Transaction, and shall be reset on each Reset Date for the next
succeeding Pricing Rate Period for such Transaction. Buyer or its agent shall
determine in accordance with the terms of this Agreement the Pricing Rate on
each Pricing Rate Determination Date for the related Pricing Rate Period and
notify Seller of such rate for such period on the Reset Date. For purposes of
this Section 3(b), the “Transaction Conditions Precedent” shall be deemed to
have been satisfied with respect to any proposed Transaction if:



  (A)   no Default or Event of Default under this Agreement shall have occurred
and be continuing as of the Purchase Date for such proposed Transaction;



  (B)   the representations and warranties made by Seller in any of the
Transaction Documents shall be true and correct in all material respects as of
the Purchase Date for such Transaction (except to the extent such
representations and warranties are made as of a particular date);



  (C)   Buyer shall have received from Seller all corporate and governmental
approvals, legal opinions and closing documentation as Buyer may reasonably
request,



  (D)   Seller shall have paid all of Buyer’s out-of-pocket costs and expenses
pursuant to Section 30(d) of this Agreement; and



  (E)   Buyer shall have (A) determined, in accordance with the applicable
provisions of Section 3(a) of this Agreement, that the Assets proposed to be
sold to Buyer by Seller in such Transaction are Eligible Loans and (B) obtained
internal credit approval for the inclusion of such Eligible Loan as a Purchased
Loan in a Transaction.

(c) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless specific
objection is made no less than three (3) Business Days after the date thereof.
In the event of any conflict between the terms of such Confirmation and the
terms of this Agreement, the Confirmation shall prevail. An objection sent by
Seller with respect to any Confirmation must state specifically that the writing
is an objection, must specify the provision(s) of such Confirmation being
objected to by Seller, must set forth such provision(s) in the manner that
Seller believes such provisions should be stated, and must be sent by Seller no
more than five (5) Business Days after such Confirmation is received by Seller.

(d) No Transaction shall be terminable on demand by Buyer (other than upon the
occurrence and during the continuance of an Event of Default). Seller shall be
entitled to terminate a Transaction on demand, in whole only, and repurchase the
Purchased Loan subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:



  (i)   Seller notifies Buyer in writing of its intent to terminate such
Transaction and repurchase such Purchased Loan no later than three (3) Business
Days prior to such Early Repurchase Date,



  (ii)   on such Early Repurchase Date Seller pays to Buyer an amount equal to
the sum of (A) the Repurchase Price for such Transaction, (B) the amount, if
any, payable by Seller in the event any Hedging Transaction related to such
Purchased Loan is being terminated as of such date, (C) the Early Repurchase
Fee, if any, then due and payable with respect to such Transaction pursuant to
the Fee Agreement, and (D) and any other amounts payable under this Agreement
(including, without limitation, Section 3(i) of this Agreement) with respect to
such Transaction against transfer to the Seller or its agent of such Purchased
Loan,



  (iii)   on such Early Repurchase Date, following the payment of the amounts
set forth in subclause (ii) above, no Margin Deficit exists.

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Loans to be repurchased on such Early Repurchase
Date.

(e) On the Repurchase Date, termination of the applicable Transaction will be
effected by transfer to Seller or its agent of the applicable Purchased Loan and
any Income in respect thereof received by Buyer (and not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Section 5
of this Agreement) against the simultaneous transfer to an account of Buyer of
the Repurchase Price, the amount, if any, payable by Seller in the event any
Hedging Transaction related to such Purchased Loan is being terminated as of
such date and any other amounts payable under this Agreement with respect to
such Transaction.

(f) On any Remittance Date before the Repurchase Date, Seller shall have the
right, from time to time, to transfer cash to Buyer for the purpose of reducing
the Purchase Price of, but not terminating, a Transaction and without the
release of any Collateral and without any prepayment fee or penalty.

(g) If prior to the first day of any Pricing Rate Period with respect to any
Transaction, Buyer shall have determined in the exercise of its reasonable
business judgment (which determination (with respect to subparagraph (i) only)
shall be conclusive and binding upon Seller) that, (i) by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Pricing Rate Period, or
(ii) the LIBO Rate determined or to be determined for such Pricing Rate Period
will not adequately and fairly reflect the cost to Buyer (as determined and
certified by Buyer) of making or maintaining Transactions during such Pricing
Rate Period, Buyer shall give telecopy or telephonic notice (with written notice
to follow the next Business Day) thereof to Seller as soon as practicable
thereafter. If such notice is given, and provided Buyer shall be making the same
determination generally on all of its similarly situated customers, the Pricing
Rate with respect to such Transaction for such Pricing Rate Period, and for any
subsequent Pricing Rate Periods until (1) the LIBO Rate is ascertainable for
subsequent pricing periods (as determined by Buyer in the exercise of its
reasonable business judgment) or (2) the LIBO Rate adequately and fairly
reflects the cost to Buyer of making or maintaining Transactions during such
Pricing Rate Period, as applicable, shall be a per annum rate equal to the
Federal Funds Rate plus 25 basis points (0.25%) plus the Applicable Spread (the
“Alternative Rate”).

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to effect Transactions as contemplated by the
Transaction Documents, (a) the commitment of Buyer hereunder to enter into new
Transactions shall forthwith be canceled, and (b) the Transactions then
outstanding shall be converted automatically to Alternative Rate Transactions on
the last day of the then current Pricing Rate Period or within such earlier
period as may be required by law. If any such conversion of a Transaction occurs
on a day which is not the last day of the then current Pricing Rate Period with
respect to such Transaction, Seller shall pay to Buyer such amounts, if any, as
may be required pursuant to Section 3(i) of this Agreement.

(i) Upon written demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net actual, out-of-pocket loss or expense (not to include any
lost profit or opportunity) (including, without limitation, reasonable actual
attorneys’ fees and disbursements) which Buyer sustains or incurs as a
consequence of (i) default by the Seller in terminating any Transaction after
the Seller has given a notice in accordance with Section 3(d) hereof of a
termination of a Transaction, (ii) any payment of the Repurchase Price on any
day other than a Remittance Date or the Repurchase Date (including, without
limitation, any such actual, out-of-pocket loss or expense arising from the
reemployment of funds obtained by Buyer to maintain Transactions hereunder or
from customary and reasonable fees payable to terminate the deposits from which
such funds were obtained) or (iii) a default by Seller in selling Eligible Loans
after Seller has notified Buyer of a proposed Transaction and Buyer has agreed
to purchase such Eligible Loans in accordance with the provisions of this
Agreement. A certificate as to such actual costs, losses, damages and expenses,
setting forth the calculations therefor shall be submitted promptly by Buyer to
Seller.

(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the
date hereof:



  (i)   shall subject Buyer to any tax of any kind whatsoever with respect to
the Transaction Documents, any Purchased Loan or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for
(i) Indemnified Taxes (with Other Taxes applying for this purpose without the
proviso in the definition thereof), (ii) Taxes described in clauses (b) through
(g) of the definition of Excluded Taxes and (iii) Connection Income Taxes); or



  (ii)   shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of the LIBO Rate hereunder;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case and provided Buyer imposes
such additional costs generally on all of its similarly situated customers,
Seller shall promptly pay Buyer any additional amounts necessary to compensate
Buyer for such increased cost or reduced amount receivable. If Buyer becomes
entitled to claim any additional amounts pursuant to this Section 3(j), it shall
notify Seller in writing of the event by reason of which it has become so
entitled. Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller. This
covenant shall survive the termination of this Agreement and the repurchase by
Seller of any or all of the Purchased Loans.

(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof has the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, and provided Buyer imposes such additional costs generally on all of
its similarly situated customers, Seller shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction. Such notification
as to the calculation of any additional amounts payable pursuant to this
subsection shall be submitted by Buyer to Seller. This covenant shall survive
the termination of this Agreement and the repurchase by Seller of any or all of
the Purchased Loans.

4. MARGIN MAINTENANCE

(a) If at any time, the aggregate Market Value of the Purchased Loans shall be
less than the product of (x) 98.00% and (y) the sum of the Margin Amounts
calculated individually with respect to each Purchased Loan (a “Margin
Deficit”), then Buyer may by notice to Seller in writing (including therein a
description of the Market Value calculation for each Purchased Loan) require
Seller to cure such Margin Deficit by either (i) transferring to Buyer
additional cash collateral in an amount equal to the sum of (a) the difference
between the Margin Amount calculated individually with respect to each Purchased
Loan and the Market Value of such Purchased Loan multiplied by (b) the
applicable Purchase Percentage for such Purchased Loan (based upon the
outstanding Purchase Price for such Purchased Loan as of the applicable date),
(ii) reducing the outstanding Purchase Price of the Purchased Loans such that
the aggregate Market Value of the Purchased Loans is equal to the sum of the
Margin Amounts or (iii) doing an early repurchase on an Early Repurchase Date
pursuant to Section 3(d) of this Agreement in order to cure such Margin Deficit.
Any cash transferred to Buyer pursuant to clause (ii) of Section 4(a) of this
Agreement with respect to any Purchased Loan shall be applied to reduce the
Purchase Price for each Purchased Loan on a dollar-for-dollar basis for which
there was a Margin Deficit.

(b) If any notice is given by Buyer under Section 4(a) of this Agreement on any
Business Day, the Seller shall transfer cash or additional collateral as
provided in Section 4(a) by no later than the close of business on the second
Business Day following the Business Day on which such notice is given. The
failure of Buyer, on any one or more occasions, to exercise its rights under
Section 4(a) of this Agreement shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. Buyer and Seller agree that any failure or delay by Buyer to
exercise its rights under Section 4(a) of this Agreement shall not limit such
party’s rights under this Agreement or otherwise existing by law or in any way
create additional rights for such party.

(c) If on any date no Margin Deficit or Default or Event of Default exists and
the Market Value for any particular Purchased Loan exceeds the Margin Amount for
such Purchased Loan as of such date, then Buyer, in response to Seller’s written
request, to be delivered no more frequently than once each calendar month with
respect to any Purchased Loan, shall transfer cash to Seller in an amount up to
such excess multiplied by the Purchase Percentage (such amount, the “Margin
Excess”); provided, that, Buyer shall not have any obligation to transfer cash
to Seller with respect to any individual Purchased Loan in an amount greater
than the amount of cash transferred by Seller to Buyer pursuant to Section 4(a)
of this Agreement in reduction of the Purchase Price of such Purchased Loan.

(d) If any notice is given by Seller under Section 4(c) of this Agreement on any
Business Day, the Buyer shall transfer cash as provided in Section 4(c) by no
later than the close of business on the second Business Day following the
Business Day on which such notice is given. The failure of Seller, on any one or
more occasions, to exercise its rights under Section 4(c) of this Agreement
shall not change or alter the terms and conditions to which this Agreement is
subject or limit the right of Seller to do so at a later date. Buyer and Seller
agree that any failure or delay by Seller to exercise its rights under Section
4(c) of this Agreement shall not limit such party’s rights under this Agreement
or otherwise existing by law or in any way create additional rights for such
party.

5. INCOME PAYMENTS AND PRINCIPAL PAYMENTS

(a) The Cash Management Account shall be established at the Depository prior to
or concurrently with the execution and delivery of this Agreement by Seller and
Buyer. Buyer shall have sole dominion and control over the Cash Management
Account. All Income in respect of the Purchased Loans and any payments in
respect of associated Hedging Transactions, as well as any interest received
from the reinvestment of such Income, shall be deposited directly into the Cash
Management Account and shall be remitted by the Depository in accordance with
the applicable provisions of Sections 5(d), 5(e), 5(f) and 14(b)(iii) of this
Agreement.

(b) With respect to each Purchased Loan, Seller shall deliver to each Mortgagor,
issuer of a participation or borrower under a Purchased Loan an irrevocable
direction letter (the “Irrevocable Direction Letter”) in the form attached as
Exhibit IX to this Agreement instructing the Mortgagor, issuer of a
participation or borrower to pay all amounts payable under the related Purchased
Loan to the Cash Management Account and shall provide to Buyer proof of such
delivery. If a Mortgagor, issuer of a participation or borrower forwards any
Income with respect to a Purchased Loan to Seller rather than directly to the
Cash Management Account, Seller shall (i) deliver an additional Irrevocable
Direction Letter to the applicable Mortgagor, issuer of a participation or
borrower and make other commercially reasonable efforts to cause such Mortgagor,
issuer of a participation or borrower to forward such amounts directly to the
Cash Management Account and (ii) deposit in the Cash Management Account any such
amounts within two (2) Business Days of Seller’s receipt thereof.

(c) On each Remittance Date, Seller shall pay to Buyer an amount equal to the
Price Differential which has accrued during the related Pricing Rate Period for
the related Transaction to the extent not previously paid to Buyer.

(d) So long as no Event of Default shall have occurred and be continuing, all
Income received by the Depository in respect of the Purchased Loans and the
associated Hedging Transactions (other than Principal Payments in full (whether
scheduled or unscheduled) and net sale proceeds) and any deposits to reserve
accounts made pursuant to the terms of the Purchased Loan Documents during each
Collection Period shall be remitted by the Depository on the next Business Day
to the account of Seller specified in the Confirmation.

(e) So long as no Event of Default shall have occurred and be continuing, all
Principal Payments in full in respect of each Purchased Loan (whether scheduled
or unscheduled) received by the Depository during each Collection Period shall
be paid to Buyer on the next Remittance Date first in the amount necessary to
reduce the Purchase Price of such Purchased Loan to zero and then to the extent
necessary to cause the Purchase Price with respect to each other Purchased Loan
to equal the product of the related Market Value and the applicable Purchase
Percentage. Any Principal Payments not paid to Buyer pursuant to the preceding
sentence on each Remittance Date shall be remitted to Seller.

(f) If an Event of Default shall have occurred and be continuing, all Income
received by the Depository in respect of the Purchased Loans and the associated
Hedging Transactions shall be applied by the Depository on the Business Day next
following the Business Day on which such funds are deposited in the Cash
Management Account as follows:



  (i)   first, to the Depository and Custodian an amount equal to the depository
and custodial fees due and payable;



  (ii)   second, to Buyer an amount equal to its out-of-pocket costs and
expenses and any other amounts due and payable under this Agreement;



  (iii)   third, to Buyer an amount equal to the Price Differential which has
accrued and is outstanding in respect of all of the Purchased Loans as of such
Business Day;



  (iv)   fourth, to make a payment to Buyer in reduction of the Repurchase Price
of the Purchased Loans, such payment to be allocated amongst the Purchased Loans
as determined by Buyer in its sole discretion, until the Repurchase Price for
all of the Purchased Loans has been reduced to zero;



  (v)   fifth, to pay, the amount, if any, payable by Seller in the event any
Hedging Transaction related to such Purchased Loan is being terminated as of
such date; and



  (vi)   sixth, the surplus, if any, to whoever may be lawfully entitled to
receive such surplus.

6. SECURITY INTEREST

The Buyer and Seller intend that all Transactions hereunder be sales to the
Buyer of the Purchased Loans and not loans from the Buyer to Seller secured by
the Purchased Loans. However, in the event any such Transaction is deemed to be
a loan, Seller hereby pledges all of its right, title, and interest in, to and
under and grants a first priority lien on, and security interest in, all of the
following property, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located (collectively, the “Collateral”) to the
Buyer to secure the payment and performance of all other amounts or obligations
owing to the Buyer pursuant to this Agreement, the ISDA Master Agreement and the
related documents described herein, subject to the terms of this Agreement:

(a) the Purchased Loans, the Servicing Rights, Servicing Agreements, Servicing
Records, insurance relating to the Purchased Loans, and collection and escrow
accounts relating to the Purchased Loans;

(b) the Hedging Transactions entered into pursuant to this Agreement;

(c) the Cash Management Account and all financial assets (including, without
limitation, all security entitlements with respect to all financial assets) from
time to time on deposit in the Cash Management Account;

(d) all “general intangibles”, “accounts” and “chattel paper” as defined in the
UCC relating to or constituting any and all of the foregoing; and

(e) all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.

The Buyer’s security interest in the Collateral shall terminate only upon
termination of the Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith. Upon such termination, Buyer
shall deliver to Seller such UCC termination statements and other release
documents as may be commercially reasonable and to return the Purchased Loans to
Seller. For purposes of the grant of the security interest pursuant to this
Section 6, this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Buyer shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York. In furtherance of the
foregoing, (a) Buyer, at Seller’s sole cost and expense, shall cause to be filed
in such locations as may be reasonably necessary to perfect and maintain
perfection and priority of the security interest granted hereby, UCC financing
statements and continuation statements (collectively, the “Filings”), and shall
forward copies of such Filings to Seller upon completion thereof, and (b) while
Buyer owns the Purchased Loans, Seller shall from time to time take such further
actions as may be reasonably requested by Buyer to maintain and continue the
perfection and priority of the security interest granted hereby (including
marking its records and files to evidence the interests granted to Buyer
hereunder).

7. PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, ownership of the Purchased Loans
shall be transferred to Buyer or its designee (including the Custodian) against
the simultaneous transfer of the Purchase Price to an account of Seller
specified in the Confirmation relating to such Transaction.

(b) On or before each Purchase Date, Seller shall deliver or cause to be
delivered to Buyer or its designee the Custodial Delivery in the form attached
hereto as Exhibit III; provided, that notwithstanding the foregoing, upon
request of Seller, Buyer in its commercially reasonable discretion may elect to
permit the Seller to make such delivery by not later than the third (3rd)
Business Day after the related Purchase Date, so long as the Seller causes an
Acceptable Attorney to deliver to the Buyer and the Custodian an Attorney’s
Bailee Letter on or prior to such Purchase Date. In connection with each sale,
transfer, conveyance and assignment of a Purchased Loan, on or prior to the
Purchase Date with respect to such Purchased Loan, the Seller shall deliver or
cause to be delivered and released the following documents (collectively, the
“Purchased Loan File”) pertaining to such Purchased Loan to the Custodian on or
prior to the Purchase Date with respect to such Purchased Loan (or, pursuant to
the proviso in the immediately preceding sentence, by not later than the third
(3rd) Business Day after the related Purchase Date):

With respect to each Purchased Loan that is a Whole Loan, to the extent
applicable:



  (i)   The original Mortgage Note (or senior Mortgage Note in an “A/B”
structure) bearing all intervening endorsements.



  (ii)   An original or copy of any guarantee executed in connection with the
Mortgage Note (if any).



  (iii)   An original or copy of the Mortgage with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.



  (iv)   Originals or copies of all assumption, modification, consolidation or
extension agreements with evidence of recordation, or submission for
recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located.



  (v)   An original of the Assignment Documents in Blank.



  (vi)   Originals or copies of all intervening assignments of mortgage with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.



  (vii)   An original or copy of the attorney’s opinion of title and abstract of
title or the original mortgagee title insurance policy, or if the original
mortgagee title insurance policy has not been issued, the irrevocable marked
commitment to issue the same (or irrevocable signed proforma policy).



  (viii)   An original or copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.



  (ix)   An original or copy of the assignment of leases and rents, if any, with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.



  (x)   Originals or copies of all intervening assignments of assignment of
leases and rents, if any, or copies thereof, with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located.



  (xi)   A copy of the UCC financing statements and all necessary UCC
continuation statements with evidence of filing or submission for filing
thereon, and UCC assignments prepared by Seller in blank, which UCC assignments
shall be in form and substance acceptable for filing.



  (xii)   An environmental indemnity agreement (if any).



  (xiii)   A disbursement letter from the Mortgagor to the original mortgagee
(if any).



  (xiv)   Mortgagor’s certificate or title affidavit (if any).



  (xv)   A survey of the Mortgaged Property (if any) as accepted by the title
company for issuance of the Title Policy.



  (xvi)   A copy of the Mortgagor’s opinion of counsel (if any).



  (xvii)   An assignment of permits, contracts and agreements (if any).

With respect to each Purchased Loan which is a Senior Interest in a Whole Loan:



  (i)   the original or a copy of all of the documents described above with
respect to a Purchased Loan which is a Whole Loan;



  (ii)   the original senior Mortgage Note bearing all intervening endorsements,
together with an original of the Assignment Documents in Blank, to the extent
applicable; and



  (iii)   an original or copy of any intercreditor agreement, co–lender
agreement and/or servicing agreement executed in connection with the Purchased
Loan.

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Loan approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents which have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. With respect to all of the Purchased Loans
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of
Exhibit V attached hereto irrevocably appointing Buyer its attorney-in-fact with
full power to (i) complete and record the Assignment of Mortgage, (ii) complete
the endorsement of the Mortgage Note and (iii) after the occurrence and during
the continuance of an Event of Default, take such other steps as may be
reasonably necessary or desirable to enforce Buyer’s rights against such
Purchased Loans and the related Purchased Loan Files and the Servicing Records.
Buyer shall deposit the Purchased Loan Files representing the Purchased Loans,
or direct that the Purchased Loan Files be deposited directly, with the
Custodian. The Purchased Loan Files shall be maintained in accordance with the
Custodial Agreement. Any Purchased Loan Files not delivered to Buyer or its
designee (including the Custodian) are and shall be held in trust by Seller or
its designee for the benefit of Buyer as the owner thereof. Seller or its
designee shall maintain a copy of the Purchased Loan File and the originals of
the Purchased Loan File not delivered to Buyer or its designee. The possession
of the Purchased Loan File by Seller or its designee is at the will of the Buyer
for the sole purpose of servicing the related Purchased Loan, and such retention
and possession by the Seller or its designee is in a custodial capacity only.
The books and records (including, without limitation, any computer records or
tapes) of Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Loan to Buyer. Seller or its designee
(including the Custodian) shall release its custody of the Purchased Loan File
only in accordance with written instructions from Buyer, unless such release is
required as incidental to the servicing of the Purchased Loans, is in connection
with a repurchase of any Purchased Loan by Seller or as otherwise required by
law.

(c) Unless an Event of Default shall have occurred and be continuing, Buyer
shall exercise all voting and corporate rights with respect to the Purchased
Loans in accordance with Seller’s written instructions; provided, however, that
Buyer shall not be required to follow Seller’s instructions concerning any vote
or corporate right if doing so would, in Buyer’s good faith business judgment,
be inconsistent with or result in any violation of any provision of the
Transaction Documents or any Requirement of Law. Upon the occurrence and during
the continuation of an Event of Default, Buyer shall be entitled to exercise all
voting and corporate rights with respect to the Purchased Loans without regard
to Seller’s instructions.

8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

(a) Title to all Purchased Loans shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Loans,
subject however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Loans or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Loans, but
no such transaction shall relieve Buyer of its obligations to transfer the
Purchased Loans to Seller pursuant to Section 3 of this Agreement or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Section 5 hereof.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Loans delivered to Buyer by Seller.
Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Loan shall remain in the custody of the
Seller or an Affiliate of the Seller.

9. [INTENTIONALLY OMITTED]

10. REPRESENTATIONS

(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance or
rule applicable to it or its organizational documents or any agreement by which
it is bound or by which any of its assets are affected.

(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Buyer that as of the Purchase Date for the
purchase of any Purchased Loans by Buyer from Seller and any Transaction
thereunder and as of the date of this Agreement and at all times while this
Agreement and any Transaction thereunder is in full force and effect:



  (i)   Organization. Seller is duly formed, validly existing and in good
standing under the laws and regulations of the state of Seller’s formation and
is duly licensed, qualified, and in good standing in every state where such
licensing or qualification is necessary for the transaction of Seller’s
business. Seller has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Agreement and the other Transaction Documents.



  (ii)   Due Execution; Enforceability. The Transaction Documents have been or
will be duly executed and delivered by Seller, for good and valuable
consideration. The Transaction Documents constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms subject to bankruptcy, insolvency, and other limitations on
creditors’ rights generally and to equitable principles.



  (iii)   Non-Contravention. Neither the execution and delivery of the
Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will conflict with or result in a breach of any of the terms or
provisions of (i) the organizational documents of Seller, (ii) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law, in the case of clauses
(ii)-(iv) above, to the extent that such conflict or breach would have a
Material Adverse Effect upon Seller’s ability to perform its obligations
hereunder. Seller has all necessary licenses, permits and other consents from
Governmental Authorities necessary to acquire, own and sell the Purchased Loans
and for the performance of its obligations under the Transaction Documents.



  (iv)   Litigation; Requirements of Law. Except as disclosed in writing to
Buyer, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the best knowledge of Seller, threatened against Seller, the
Sponsor or any of their respective assets, nor is there any action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Seller, threatened against the Sponsor which may result in any material adverse
change in the business, operations, financial condition, properties, or assets
of Seller or the Sponsor, or which may have a material adverse effect on the
validity of the Transaction Documents or the Purchased Loans or any action taken
or to be taken in connection with the obligations of Seller under any of the
Transaction Documents. Seller is in compliance in all material respects with all
Requirements of Law. Neither Seller nor the Sponsor is in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.



  (v)   No Broker. Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Buyer or an Affiliate of Buyer) who may be
entitled to any commission or compensation in connection with the sale of
Purchased Loans pursuant to any of the Transaction Documents.



  (vi)   Good Title to Purchased Loans. Immediately prior to the purchase of any
Purchased Loans by Buyer from Seller, such Purchased Loans are free and clear of
any lien, encumbrance or impediment to transfer (including any “adverse claim”
as defined in Section 8-102(a)(1) of the UCC), and Seller is the record and
beneficial owner of and has good and marketable title to and the right to sell
and transfer such Purchased Loans to Buyer and, upon transfer of such Purchased
Loans to Buyer, Buyer shall be the owner of such Purchased Loans free of any
adverse claim, subject to the rights of Seller pursuant to the terms of this
Agreement. In the event the related Transaction is recharacterized as a secured
financing of the Purchased Loans, the provisions of this Agreement are effective
to create in favor of the Buyer a valid security interest in all rights, title
and interest of the Seller in, to and under the Collateral and the Buyer shall
have a valid, perfected first priority security interest in the Purchased Loans.



  (vii)   No Default. No Default or Event of Default exists under or with
respect to the Transaction Documents.



  (viii)   Representations and Warranties Regarding Purchased Loans; Delivery of
Purchased Loan File. Seller represents and warrants to the Buyer that each
Purchased Loan sold hereunder and each pool of Purchased Loans sold in a
Transaction hereunder, as of each Purchase Date for a Transaction conform to the
applicable representations and warranties set forth in Exhibit VI(A) and
Exhibit VI(B) attached hereto in all material respects, except as disclosed to
the Buyer in writing. With respect to each Purchased Loan, the Mortgage Note,
the Mortgage, the Assignment of Mortgage and any other documents required to be
delivered under this Agreement and the Custodial Agreement for such Purchased
Loan have been delivered to Buyer or the Custodian on its behalf (or shall be
delivered in accordance with the time periods set forth herein).



  (ix)   Adequate Capitalization; No Fraudulent Transfer. Seller has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations. Seller
is generally able to pay, and as of the date hereof is paying, its debts as they
come due. Seller is Solvent. Seller does not intend to, and does not believe
that it will, incur debts beyond its ability to pay such debts as they mature,
taking into account the timing of and amounts of cash anticipated to be received
by it and the timing of the amounts of cash anticipated to be payable on or in
respect of its debt. Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.



  (x)   Consents. No consent, approval or other action of, or filing by Seller
with, any Governmental Authority or any other Person is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of any of the Transaction Documents (other than consents, approvals
and filings that have been obtained or made, as applicable).



  (xi)   Members. Original Seller does not have any members other than RAIT
Funding, LLC and New Seller does not have any members other than RAIT
Partnership, L.P.



  (xii)   Organizational Documents. Seller has delivered to Buyer certified
copies of its organizational documents, together with all amendments thereto, if
any.



  (xiii)   No Encumbrances. Except to the extent expressly set forth in this
Agreement, there are (i) no outstanding rights, options, warrants or agreements
on the part of Seller for a purchase, sale or issuance, in connection with the
Purchased Loans, (ii) no agreements on the part of the Seller to issue, sell or
distribute the Purchased Loans, and (iii) no obligations on the part of the
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or any interest therein or to pay any dividend or make any
distribution in respect of the Purchased Loans.



  (xiv)   Federal Regulations. Seller is not (A) required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended, or (B) a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.



  (xv)   Taxes. Seller has filed or caused to be filed all tax returns which to
the knowledge of Seller would be delinquent if they had not been filed on or
before the date hereof and has paid all Taxes shown to be due and payable on or
before the date hereof on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it and
any of its assets by any Governmental Authority except for any such Taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP; no tax liens have been filed against any of
Seller’s assets and, to Seller’s knowledge, no claims are being asserted with
respect to any such taxes, fees or other charges.



  (xvi)   ERISA. Neither Seller nor any ERISA Affiliate maintains any Plans and
neither Seller nor any ERISA Affiliate makes any contributions to any Plans or
any Multiemployer Plans.



  (xvii)   Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there
are no judgments against Seller or the Sponsor unsatisfied of record or docketed
in any court located in the United States of America. No Act of Insolvency has
ever occurred with respect to Seller or the Sponsor.



  (xviii)   Full and Accurate Disclosure. No information contained in the
Transaction Documents, or any written statement furnished by Seller pursuant to
the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.



  (xix)   Financial Information. All financial data concerning Seller that has
been delivered by or on behalf of Seller to Buyer is true, complete and correct
in all material respects and has been prepared in accordance with GAAP. To the
actual knowledge of Seller, all financial data concerning the Purchased Loans
that has been delivered by or on behalf of Seller to Buyer is true, complete and
correct in all material respects. Since the delivery of such data, except as
otherwise disclosed in writing to Buyer, there has been no change in the
financial position of Seller or in the operations of the Seller or, to the
actual knowledge of Seller, the financial position of the Purchased Loans, which
change is reasonably likely to have in a Material Adverse Effect on Seller.



  (xx)   Notice Address; Jurisdiction of Organization. On the date of this
Agreement, the Seller’s address for notices is located at c/o RAIT Financial
Trust, 450 Park Avenue, New York, New York, 10022. Seller’s jurisdiction of
organization is Delaware. The location where the Seller keeps its books and
records, including all computer tapes and records relating to the Collateral, is
its notice address.



  (xxi)   Prohibited Person. None of the funds or other assets of Seller or
Sponsor constitute property of, or are beneficially owned, directly or
indirectly, by a Prohibited Person with the result that the investment in Seller
or Sponsor, as applicable (whether directly or indirectly), is prohibited by law
or the entering into this Agreement by Buyer is in violation of law; (b) no
Prohibited Person has any interest of any nature whatsoever in Seller or
Sponsor, as applicable, with the result that the investment in Seller or
Sponsor, as applicable (whether directly or indirectly), is prohibited by law or
the entering into this Agreement is in violation of law; (c) none of the funds
of Seller or Sponsor, as applicable, have been derived from any unlawful
activity with the result that the investment in Seller or Sponsor, as applicable
(whether directly or indirectly), is prohibited by law or the entering into this
Agreement is in violation of law; (d) to the actual knowledge of Seller, none of
Seller or Sponsor or any of their Affiliates has conducted or will conduct any
business or has engaged or will engage in any transaction dealing with any
Prohibited Person in violation of applicable laws; and (e) none of Seller or
Sponsor is a Prohibited Person. The foregoing representation is made to Seller’s
knowledge with respect to the members (and its direct and indirect owners) of
Seller and Sponsor not controlled by Sponsor.

11. NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and until this Agreement is no longer in force with
respect to any Transaction, Seller shall not without the prior written consent
of the Buyer:

(a) take any action which would directly or indirectly impair or adversely
affect Buyer’s title to the Purchased Loans;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, unless and
until such Purchased Loans are repurchased by Seller in accordance with this
Agreement;

(c) create, incur or permit to exist any lien, encumbrance or security interest
in or on the Purchased Loans, except as described in Section 6 of this
Agreement;

(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of the other Collateral subject to the security interest granted by
Seller pursuant to Section 6 of this Agreement;

(e) modify or terminate any of the organizational documents of Seller (except
Buyer shall not unreasonably withhold or delay any request for a consent to such
modification to the organizational documents (excluding the special purpose
entity provisions));

(f) consent or assent to any amendment or supplement to, or termination of any
note, loan agreement, mortgage or guaranty relating to the Purchased Loans or
other material agreement or instrument relating to the Purchased Loans (other
than Permitted Purchased Loan Modifications), unless and until such Purchased
Loans are repurchased by Seller in accordance with this Agreement;

(g) admit any additional members in Seller, or permit the sole member of Seller
to assign or transfer all or any portion of its membership interest in Seller;

(h) after the occurrence and during the continuation of an Event of Default,
make any distribution, payment on account of, or set apart assets for, a sinking
or other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Capital Stock of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller.

12. AFFIRMATIVE COVENANTS OF SELLER

(a) Seller shall promptly notify Buyer of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Section 12 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Section 10, which requests, so long as an Event of Default has not occurred
and is not continuing, shall not be made more frequently than once every thirty
(30) days.

(c) Seller (1) shall defend the right, title and interest of the Buyer in and to
the Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Buyer) and (2) shall, at Buyer’s reasonable
request, take all action necessary to ensure that Buyer will have a first
priority security interest in the Purchased Loans subject to any of the
Transactions in the event such Transactions are recharacterized as secured
financings.

(d) Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to Seller as soon as possible but in no
event later than the second (2nd) Business Day after obtaining actual knowledge
of such event.

(e) With respect to each Purchased Loan, Seller shall enter into Hedging
Transactions pursuant to a hedging strategy acceptable to Buyer in Buyer’s
commercially reasonable discretion and pledge such Hedging Transactions to Buyer
as Collateral (including, without limitation, to the extent such Hedging
Transactions are entered into with a party other than Buyer, delivering a
collateral assignment of such Hedging Transactions in form and substance
acceptable to Buyer). Seller acknowledges Buyer will mark to market such Hedging
Transactions from time to time in accordance with and subject to the terms of
this Agreement.

(f) Seller shall promptly (and in any event not later than three (3) Business
Days following receipt) deliver to Buyer (i) any written notice of the
occurrence of an event of default received by Seller pursuant to the Purchased
Loan Documents and (ii) any other information with respect to the Purchased
Loans as may be reasonably requested by Buyer from time to time.

(g) Seller will permit Buyer or its designated representative to inspect
Seller’s records with respect to the Collateral and the conduct and operation of
its business related thereto upon reasonable prior written notice from Buyer or
its designated representative, at such reasonable times and with reasonable
frequency, and to make copies of extracts of any and all thereof, subject to the
terms of any confidentiality agreement between Buyer and Seller, and if no such
confidentiality agreement then exists between Buyer and Seller, Buyer and Seller
shall act in accordance with customary market standards regarding
confidentiality. Buyer shall act in a commercially reasonable manner in
requesting and conducting any inspection relating to the conduct and operation
of Seller’s business.

(h) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller will promptly and duly execute and deliver such
further instruments and documents and take such further actions as Buyer may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest granted
hereunder and of the rights and powers herein granted (including, among other
things, filing such UCC financing statements as Buyer may reasonably request).
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be immediately delivered to the
Buyer, duly endorsed in a manner reasonably satisfactory to the Buyer, to be
held as Collateral pursuant to this Agreement, and the documents delivered in
connection herewith.

(i) Seller shall provide Buyer with the following financial and reporting
information:



  (i)   Within 60 days after the last day of each of the first three fiscal
quarters in any fiscal year, Sponsor’s and Seller’s unaudited consolidated
balance sheets as of the end of such quarter, in each case certified as being
true and correct by an officer’s certificate;



  (ii)   Within 120 days after the last day of its fiscal year, Sponsor’s
audited and Seller’s unaudited (or, if generated by Seller, Seller’s audited)
consolidated statements of income and statements of changes in cash flow for
such year and balance sheets as of the end of such year, in each case presented
fairly in accordance with GAAP, and accompanied, in the case of Sponsor, by an
unqualified report of a nationally recognized independent certified public
accounting firm, Grant Thornton LLP or any other accounting firm consented to by
Buyer in its reasonable discretion;



  (iii)   Within 30 days after the last day of each calendar month, any and all
property level financial information with respect to the Purchased Loans that
was received during the preceding calendar month and is in the possession of the
Seller or an Affiliate, including, without limitation, rent rolls and income
statements; and



  (iv)   Within 30 days after the last day of each calendar quarter in any
fiscal year, an officer’s certificate from the Seller addressed to Buyer
certifying that, as of such calendar month, (x) Seller and Sponsor are in
compliance in all material respects with all of the terms and requirements of
this Agreement, (y) Sponsor is in compliance with the financial covenants set
forth in the Guaranty (including therein detailed calculations demonstrating
such compliance) and (z) no Event of Default exists.

(j) Seller shall at all times comply in all material respects with all laws,
ordinances, rules and regulations of any federal, state, municipal or other
public authority having jurisdiction over Seller or any of its assets and Seller
shall do or cause to be done all things reasonably necessary to preserve and
maintain in full force and effect its legal existence, and all licenses material
to its business.

(k) Seller shall at all times keep proper books of records and accounts in which
full, true and correct entries shall be made of its transactions in accordance
with GAAP and set aside on its books from its earnings for each fiscal year all
such proper reserves in accordance with GAAP.

(l) Seller shall observe, perform and satisfy all the terms, provisions and
covenants required to be observed, performed or satisfied by it, and shall pay
when due all costs, fees and expenses required to be paid by it, under the
Transaction Documents. Seller shall pay and discharge all Taxes, levies, liens
and other charges on its assets and on the Collateral that, in each case, in any
manner would create any lien or charge upon the Collateral, except for any such
taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided, in all material respects, in accordance with GAAP.

(m) Seller will maintain records with respect to the Collateral and the conduct
and operation of its business with no less a degree of prudence than if the
Collateral were held by Seller for its own account and will furnish Buyer, upon
reasonable request by Buyer or its designated representative, with reasonable
information reasonably obtainable by Seller with respect to the Collateral and
the conduct and operation of its business.

(n) Seller shall provide Buyer with reasonable access to operating statements,
the occupancy status and other property level information, with respect to the
Mortgaged Properties, plus any such additional reports (in each case, to the
extent in Seller’s possession) as Buyer may reasonably request.

13. SINGLE-PURPOSE ENTITY

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:

(a) It is and intends to remain Solvent and it has paid and will pay its debts
and liabilities (including employment and overhead expenses) from its own assets
as the same shall become due.

(b) It has complied and will comply with the provisions of its organizational
documents.

(c) It has done or caused to be done and will, to the extent under its control,
do all things necessary to observe corporate formalities and to preserve its
existence.

(d) It has maintained and will maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates, its members
and any other Person, and it will file its own tax returns, if any, which are
required by law (except to the extent consolidation is required under GAAP or as
a matter of law).

(e) It has been, is and will be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or part of the other, shall
maintain and utilize separate stationery, invoices and checks, and allocate
fairly and reasonably any overhead for shared office space and for services
performed by an employee of an Affiliate.

(f) It has not owned and will not own any property or any other assets other
than Purchased Loans, cash and its interest under any associated Hedging
Transactions.

(g) It has not engaged and will not engage in any business other than the
acquisition, origination, ownership, financing and disposition of Purchased
Loans in accordance with the applicable provisions of the Transaction Documents.

(h) It has not entered into, and will not enter into, any contract or agreement
with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate.

(i) It has not incurred and will not incur any indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (A) obligations under the Transaction
Documents and (B) unsecured trade payables, in an aggregate amount not to exceed
$200,000 at any one time outstanding, incurred in the ordinary course of
acquiring, owning, financing and disposing of Purchased Loans; provided,
however, that any such trade payables incurred by Seller shall be paid within
60 days of the date incurred.

(j) It has not made and will not make any loans or advances to any other Person,
except as permitted under this Agreement, and shall not acquire obligations or
securities of any member or any Affiliate of any member or any other Person.

(k) It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

(l) It shall not seek its dissolution, liquidation or winding up, in whole or in
part, or suffer any Change of Control or consolidation or merger with respect to
Seller.

(m) It will not commingle its funds and other assets with those of any of its
Affiliates or any other Person.

(n) It has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any of its Affiliates or any other Person.

(o) It has not held and will not hold itself out to be responsible for the debts
or obligations of any other Person.

(p) The Seller shall not take any of the following actions without the
affirmative vote of the Independent Director: (i) permit its members to dissolve
or liquidate the Seller, in whole or in part; (ii) consolidate or merge with or
into any other entity or convey or transfer all or substantially all of its
properties and assets to any entity; or (iii) institute any proceeding to be
adjudicated as bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against it, or file a petition or answer or
consent seeking reorganization or relief under the Bankruptcy Code, or effect
any similar procedure under any similar law, or consent to the filing of any
such petition or to the appointment of a receiver, rehabilitator, conservator,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Seller or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, or make an assignment for the benefit of creditors,
or admit in writing its inability to pay its debts generally as they become due,
or take any action in furtherance of any of the foregoing.

(q) It has no liabilities, contingent or otherwise, other than those normal and
incidental to the acquisition, origination, ownership, financing and disposition
of Purchased Loans.

(r) It has conducted and shall conduct its business consistent with the
requirements of being a Special Purpose Entity.

(s) It shall not maintain any employees.

(t) It shall at all times maintain at least one Independent Director. For so
long as the Repurchase Obligations are outstanding, Seller shall not take any of
the actions contemplated by Section 13(p) above (including when applicable
without the affirmative vote of such Independent Director).

(u) It shall not pledge its assets to secure the obligations of any other
Person.

14. EVENTS OF DEFAULT; REMEDIES

(a) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. With respect to
each Transaction, each of the following clauses (i) through (xv) shall be an
Event of Default under this Agreement:



  (i)   Seller fails to repurchase the Purchased Loans upon the applicable
Repurchase Date;



  (ii)   Seller fails to comply in all material respects with Section 4 hereof;



  (iii)   an Act of Insolvency occurs with respect to Seller or Sponsor;



  (iv)   Seller shall admit in writing to the Buyer its inability to, or its
intention not to, perform any of its obligations hereunder;



  (v)   either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Loans, or (B) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority security interest in favor of
Buyer in any of the Purchased Loans;



  (vi)   if an event occurs which would constitute (a) an Event of Default under
the ISDA Master Agreement or (b) a Termination Event or an Additional
Termination Event under the ISDA Master Agreement (and, in the case of this
clause (b), Seller has failed to meet its obligation to pay the Early
Termination Amount, if any, pursuant to the terms of Section 6 of such ISDA
Master Agreement);



  (vii)   failure of the Buyer to receive within one (1) Business Day after any
Remittance Date the accreted value of the Price Differential (less any amount of
such Price Differential previously paid by Seller to Buyer);



  (viii)   failure of the Seller to make any other payment owing to the Buyer
which has become due, whether by acceleration or otherwise under the terms of
this Agreement which failure is not remedied within the applicable period (in
the case of a failure pursuant to Section 4) or five (5) Business Days (in the
case of any other such failure);



  (ix)   any governmental, regulatory, or self-regulatory authority shall have
removed, restricted, suspended or terminated the rights, privileges, or
operations of Seller which has a material adverse effect on the financial
condition or business operations of Seller;



  (x)   a Change of Control shall have occurred;



  (xi)   any representation made by Seller shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated (other than the representations and warranties set forth in
Section 10(b)(viii) made by the Seller, which shall not be considered an Event
of Default if incorrect or untrue in any material respect, provided the Seller
repurchases the related Purchased Loan on an Early Repurchase Date no later than
five (5) Business Days after receiving notice of such incorrect or untrue
representation and terminates the related Transaction; provided further Seller
shall not have made any such representation with actual knowledge that it was
materially incorrect or untrue at the time made);



  (xii)   the Sponsor shall fail to observe any of the financial covenants set
forth in the Guaranty or shall have defaulted or failed to perform under the
Guaranty in any material respect (after the expiration of any applicable grace,
notice and/or cure periods);



  (xiii)   a final non-appealable judgment by any competent court in the United
States of America having jurisdiction over Seller for the payment of money in an
amount greater than $100,000 (in the case of the Seller) or $2,500,000 (in the
case of the Sponsor) shall have been rendered against Seller or the Sponsor,
unless execution of such judgment is stayed by the posting of cash or a bond or
other collateral acceptable to Buyer in the amount of the judgment;



  (xiv)   Sponsor shall have defaulted or failed to perform under any note,
indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, which default (A) involves the
failure to pay a monetary obligation in excess of $2,500,000, or (B) permits the
acceleration of the maturity of obligations in excess of $2,500,000 by any other
party to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract agreement or transaction; provided, however, that
any such default, failure to perform or breach shall not constitute an Event of
Default if Sponsor cures such default, failure to perform or breach, as the case
may be, within the grace notice and/or cure period, if any, provided under the
applicable agreement; or



  (xv)   if Seller shall breach or fail to perform any of the terms, covenants
or obligations of this Agreement, other than as specifically otherwise referred
to in this definition of “Event of Default”, and such breach or failure to
perform is not remedied within fifteen (15) days after written notice thereof to
Seller from the applicable party or its successors or assigns, provided, that if
such breach or failure is of a nature that it cannot be cured within said
fifteen (15) day period and Seller commences and diligently continues curing
such breach or failure within such fifteen (15) day period, then Seller shall
have an additional fifteen (15) days (i.e. thirty (30) days in total) to cure
such breach or failure (each of (i) through (xv), an “Event of Default”).

(b) If an Event of Default shall occur and be continuing, the following rights
and remedies shall be available to Buyer:



  (i)   At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency), the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (the date on which such option is exercised or deemed to
have been exercised being referred to hereinafter as the “Accelerated Repurchase
Date”).



  (ii)   If Buyer exercises or is deemed to have exercised the option referred
to in Section 14(b)(i) of this Agreement:



  (A)   Seller’s obligations hereunder to repurchase all Purchased Loans shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and



  (B)   to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Sections 4 or 5 of this Agreement and
applied to such Repurchase Price, and (II) any amounts applied to the Repurchase
Price pursuant to Section 14(b)(iii) of this Agreement); and



  (C)   the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Loans.



  (iii)   Upon the occurrence of an Event of Default with respect to Seller,
Buyer may (A) immediately sell, at a public or private sale in a commercially
reasonable manner and at such price or prices as Buyer may reasonably deem
satisfactory any or all of the Purchased Loans or (B) in its sole discretion
elect, in lieu of selling all or a portion of such Purchased Loans, to give
Seller credit for such Purchased Loans in an amount equal to the market value of
such Purchased Loans as determined by Buyer in its sole discretion against the
aggregate unpaid Repurchase Price for such Purchased Loans and any other amounts
owing by Seller under the Transaction Documents. The proceeds of any disposition
of Purchased Loans effected pursuant to this Section 14(b)(iii) shall be
applied, (v) first, to the actual, out-of-pocket costs and expenses reasonably
incurred by Buyer in connection with Seller’s default; (w) second, the amount,
if any, payable by Seller in the event any Hedging Transactions related to such
Purchased Loans are being terminated; (x) third, to the Repurchase Price;
(y) fourth, to any other outstanding obligation of Seller to Buyer or its
Affiliates pursuant to this Agreement; and (z) fifth, to pay the surplus, if
any, to whoever may be lawfully entitled to receive such surplus.



  (iv)   The parties recognize that it may not be possible to purchase or sell
all of the Purchased Loans on a particular Business Day, or in a transaction
with the same purchaser, or in the same manner because the market for such
Purchased Loans may not be liquid. In view of the nature of the Purchased Loans,
the parties agree that liquidation of a Transaction or the Purchased Loans does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Loans, and nothing contained herein shall (A) obligate
Buyer to liquidate any Purchased Loans on the occurrence and during the
continuance of an Event of Default or to liquidate all of the Purchased Loans in
the same manner or on the same Business Day or (B) constitute a waiver of any
right or remedy of Buyer.



  (v)   Seller shall be liable to Buyer for (A) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default
with respect to Seller, (B) all actual costs incurred in connection with the
termination of Hedging Transactions, and (C) any other actual loss, damage, cost
or expense directly arising or resulting from the occurrence of an Event of
Default with respect to Seller.



  (vi)   Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign, and local laws (including, without limitation, if the
Transactions are recharacterized as secured financings, the rights and remedies
of a secured party under the UCC of the State of New York, to the extent that
the UCC is applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Buyer and Seller. Without limiting
the generality of the foregoing, Buyer shall be entitled to set off the proceeds
of the liquidation of the Purchased Loans against all of Seller’s obligations to
Buyer pursuant to this Agreement, whether or not such obligations are then due,
without prejudice to Buyer’s right to recover any deficiency.



  (vii)   Subject to the notice and grace periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default (other than with respect to Buyer) and at any
time during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies which Buyer may have.



  (viii)   Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense Seller might otherwise have arising from
the use of nonjudicial process, disposition of any or all of the Purchased
Loans, or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.



  (ix)   Upon the designation of any Accelerated Repurchase Date, the Buyer may,
without prior notice to the Seller, set off any sum or obligation (whether or
not arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Seller to Buyer or any Affiliate of Buyer
against any sum or obligation (whether or not arising under this Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Buyer or any Affiliate of Buyer to Seller. Buyer will give written notice to the
other party of any set off effected under this Section 14(b)(ix). If a sum or
obligation is unascertained, Buyer may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this
Section 14(b)(ix) shall be effective to create a charge or other security
interest. This Section 14(b)(ix) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

15. SINGLE AGREEMENT

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

16. RECORDING OF COMMUNICATIONS

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, IF AND TO THE EXTENT CONSISTENT WITH APPLICABLE LAW AND THE RULES
OF COURT AND EVIDENCE.

17. NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopier (with answerback acknowledged) provided that such telecopied notice
must also be delivered by one of the means set forth in (a), (b) or (c) above,
to the address specified in Annex I hereto or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section. A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section. A party receiving a notice which does not comply
with the technical requirements for notice under this Section may elect to waive
any deficiencies and treat the notice as having been properly given.

18. ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

19. NON-ASSIGNABILITY

(a) The rights and obligations of the Seller under the Transaction Documents and
under any Transaction shall not be assigned by the Seller without the prior
written consent of the Buyer.

(b) Buyer shall be entitled to assign its rights and obligations under the
Transaction Documents and/or under any Transaction (subject to the terms of
Section 8(a)) to any other Person or issue one or more participation interests
with respect to any or all of the Transactions and, in connection therewith, may
bifurcate or allocate (i.e. senior/subordinate) amounts due to Buyer; provided,
however, with respect to participations, Seller shall not be obligated to deal
directly with any party other than Buyer or to pay or reimburse Buyer for any
costs that would not have been incurred by Buyer had no participation interests
in such Transactions been issued.

(c) Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents.

20. GOVERNING LAW

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

21. NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 4(a) or 4(b) hereof will not constitute a waiver of
any right to do so at a later date.

22. USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

(b) Subject to the last sentence of subparagraph (a) of this Section, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available unaudited statement of its financial condition.

(c) By entering into a Transaction pursuant to this Section, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

23. INTENT

(a) The parties recognize and agree that: (i) each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code
(except insofar as the term of the Transactions may render such definition
inapplicable) and a “securities contract” as that term is defined in
Section 741(7) of the Bankruptcy Code, (ii) payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 741 of
the Bankruptcy Code, and (iii) the grant of a security interest set forth in
Sections 6 and 29(b) hereof and the Guaranty, each of which secures the rights
of the Buyer hereunder also constitutes a “repurchase agreement” as contemplated
by Section 101(47)(A)(v) of the Bankruptcy Code (except insofar as the term of
the Transactions may render such definition inapplicable) and a “securities
contract” as contemplated by Section 741(7)(A)(xi) of the Bankruptcy Code. It is
further understood that this Agreement constitutes a “master netting agreement”
as defined in Section 101(38A) of the Bankruptcy Code, as amended, with respect
to the Transaction so constituting a “repurchase agreement” or “securities
contract”.

(b) The parties recognize and agree that each of Buyer and Seller, with respect
to the other party in this Agreement, is a “repo participant” as that term is
defined in Section 101(46) of the Bankruptcy Code (except insofar as the term of
the Transactions may render such definition inapplicable).

(c) The parties recognize and agree that each party (for so long as each is
either a “financial institution,” “financial participant,” repo participant, or
“master netting participant” or other entity listed in Section 555, 559, 561,
362(b)(6), or 362(b)(7) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement” and a “securities contract” and a “master netting
agreement,” including (x) the rights set forth in Sections 3 and 14 and in
Section 555, 559, and 561 of the Bankruptcy Code to liquidate the Purchased
Loans and/or accelerate or terminate this Agreement, and (y) the right to offset
or net out termination payments, payment amounts or other transfer obligations
and otherwise exercise contractual rights as set forth in Sections 362(b)(6),
362(b)(7), 362(b)(27), 362(o), and 546 of the Bankruptcy Code.

(d) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement”, “securities
contract” and/or “master netting agreement”, or (ii) each party as a “repo
participant” within the meaning of the Bankruptcy Code except insofar as, in the
case of a “repurchase agreement” or “repo participant”, the term of the
Transactions would render such definition inapplicable.

(e) It is understood that either party’s right to accelerate or terminate this
Agreement or to liquidate assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Section 14
or 29 hereof is a contractual right to accelerate, terminate or liquidate this
Agreement or the Transactions as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation, or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with, this Agreement as described in Section 561
of the Bankruptcy Code.

(f) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each of the Transactions hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to the Transactions would render such definition inapplicable).

(g) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under the Transactions hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(h) In light of the intent set forth above in this Section 23, Seller agrees
that, from time to time upon the written request of Buyer, Seller will execute
and deliver any supplements, modifications, addendums or other documents as may
be necessary or desirable, in Buyer’s good faith discretion, in order to cause
this Agreement and the Transactions contemplated hereby to qualify for, comply
with the provisions of, or otherwise satisfy, maintain or preserve the criteria
for safe harbor treatment under the Bankruptcy Code for “repurchase agreements”,
“securities contracts” and “master netting agreements”; provided, however, that
Buyer’s failure to request, or Buyer’s or Seller’s failure to execute, such
supplements, modifications, addendums or other documents does not in any way
alter or otherwise change the intention of the parties hereto that this
Agreement and the Transactions hereunder constitute “repurchase agreements”,
“securities contracts” and/or a “master netting agreement” as such terms are
defined in the Bankruptcy Code.

(i) Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise tax purposes, the Transactions constitute a loan from Buyer to Seller,
and that Seller is and, so long as no Event of Default shall have occurred and
be continuing, will continue to be, treated as the owner of the Purchased Loans
for such purposes. Unless prohibited by applicable law, Seller and Buyer (and
its assignees and participants, if any) shall treat the Transactions as
described in the preceding sentence for all U.S. Federal, state and local income
and franchise tax purposes (including, without limitations, on any and all
filings with any U.S. Federal, state or local taxing authority).

24. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

25. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c) The parties hereby irrevocably waive, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 25 shall affect the right of the Buyer
or Seller to serve legal process in any other manner permitted by law or affect
the right of the Buyer or Seller to bring any action or proceeding against the
other party or its property in the courts of other jurisdictions.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

26. NO RELIANCE

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

27. INDEMNITY

The Seller hereby agrees to indemnify the Buyer and each of its officers,
directors, employees and agents (“Indemnified Parties”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, taxes (including stamp, excise, sales or other taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement and the
documents delivered in connection herewith, other than income or similar taxes
of the Buyer), fees, costs, expenses (including reasonable attorneys fees and
disbursements) or disbursements (all of the foregoing, collectively “Indemnified
Amounts”) which may at any time (including, without limitation, such time as
this Agreement shall no longer be in effect and the Transactions shall have been
repaid in full) be imposed on or asserted against any Indemnified Party in any
way whatsoever arising out of or in connection with, or relating to, this
Agreement or any Transactions thereunder or any action taken or omitted to be
taken by any Indemnified Party under or in connection with any of the foregoing;
provided, that Seller shall not be liable for Indemnified Amounts resulting from
the gross negligence or willful misconduct of any Indemnified Party. Without
limiting the generality of the foregoing, Seller agrees to hold Buyer harmless
from and indemnify Buyer against all Indemnified Amounts with respect to all
Purchased Loans relating to or arising out of any violation or alleged violation
of any Environmental Law, rule or regulation or any consumer credit laws,
including without limitation ERISA, the Truth in Lending Act and/or the Real
Estate Settlement Procedures Act, that, in each case, results from anything
other than Buyer’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by Buyer in connection with any Purchased Loan for
any sum owing thereunder, or to enforce any provisions of any Purchased Loan,
Seller will save, indemnify and hold Buyer harmless from and against all actual
out-of-pocket expense (including reasonable attorneys’ fees), actual
out-of-pocket loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from Seller. Seller also agrees to reimburse Buyer as and when
billed by Buyer for all Buyer’s actual costs and out-of-pocket expenses incurred
in connection with Buyer’s due diligence reviews with respect to the Purchased
Loans (including, without limitation, those incurred pursuant to Section 28
hereof) and the enforcement or the preservation of Buyer’s rights under this
Agreement or any Transaction contemplated hereby, including without limitation
the reasonable fees and disbursements of its counsel. Seller hereby acknowledges
that, the obligation of Seller under this Agreement is a recourse obligation of
Seller.

28. DUE DILIGENCE

Seller acknowledges that, at reasonable times and upon reasonable notice to
Seller, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior written notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Loan Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of Seller, any other servicer or subservicer of Seller and/or the
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering financial or accounting
questions respecting the Purchased Loan Files and the Purchased Loans. Without
limiting the generality of the foregoing, Seller acknowledges that Buyer may
enter into Transactions with the Seller based solely upon the information
provided by Seller to Buyer and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Purchased Loans. Buyer may underwrite such Purchased Loans itself or engage a
third party underwriter to perform such underwriting. Seller agrees to
reasonably cooperate with Buyer and any third party underwriter reasonably
acceptable to Seller in connection with such underwriting, including, but not
limited to, providing Buyer and any third party underwriter with access to any
and all documents, records, agreements, instruments or information relating to
such Purchased Loans in the possession, or under the control, of Seller. Seller
further agrees that Seller shall reimburse Buyer for any and all actual costs
and expenses reasonably incurred by Buyer in connection with Buyer’s activities
pursuant to this Section 28.

29. SERVICING

(a) Seller and Buyer agree that all Servicing Rights with respect to the
Purchased Loans are being transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to Seller
upon Seller’s payment of the Repurchase Price for such applicable Purchased
Loan. Notwithstanding the purchase and sale of the Purchased Loans and Servicing
Rights hereby, Seller or, upon request of Seller, any third party servicer
approved by Buyer shall be granted a revocable license to exercise the Servicing
Rights with respect to the Purchased Loans for the benefit of Buyer and, if
Buyer shall exercise its rights to pledge or hypothecate a Purchased Loan prior
to the Repurchase Date pursuant to Section 8, Buyer’s assigns (which license
shall be deemed automatically revoked upon the occurrence and during the
continuance of an Event of Default); provided, however, that the obligations of
Seller or such third party to service the Purchased Loans shall cease, at
Seller’s option, upon the payment by Seller to Buyer of the Repurchase Price
therefor. Seller shall service or cause the servicer to service the Purchased
Loans pursuant to this Agreement in accordance with Accepted Servicing Practices
approved by Buyer in the exercise of its reasonable business judgment and
maintained by other prudent mortgage lenders with respect to senior interests in
mortgage loans similar to the Purchased Loans. Seller shall obtain the written
consent of Buyer prior to appointing any third party servicer for a Purchased
Loan, which consent shall not be unreasonably withheld or delayed so long as
such servicer is rated not lower than “Average” by Standard & Poor’s Ratings
Services in its ratings of primary servicers.

(b) Seller agrees that Buyer is the owner of all servicing records, including
but not limited to any and all servicing agreements (the “Servicing
Agreements”), files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Loans (the “Servicing
Records”) so long as the Purchased Loans are subject to this Agreement. Seller
grants Buyer a security interest in all servicing fees and rights relating to
the Purchased Loans and all Servicing Records to secure the obligation of the
Seller or its designee to service in conformity with this Section and any other
obligation of Seller to Buyer. Seller covenants to safeguard such Servicing
Records which are in Seller’s possession and to deliver them promptly to Buyer
or its designee (including the Custodian) at Buyer’s request.

(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Loans on a
servicing released basis or (ii) terminate the Seller or any servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee.

(d) Seller shall not employ or permit a servicer to employ sub-servicers to
service the Purchased Loans without the prior written approval of Buyer, which
consent shall not be unreasonably withheld or delayed so long as such
sub-servicer is rated not lower than “Average” by Standard & Poor’s Ratings
Services in its ratings of primary servicers. If the Purchased Loans are
serviced by a sub-servicer to Seller, Seller shall irrevocably assign all
rights, title and interest in the Servicing Agreements in the Purchased Loans to
Buyer.

(e) Seller shall cause any sub-servicers engaged by Seller to execute a letter
agreement with Buyer acknowledging Buyer’s security interest, agreeing that it
shall deposit all Income with respect to the applicable Purchased Loan(s) in the
Cash Management Accounts and acknowledging that upon the occurrence and during
the continuance of an Event of Default Buyer may terminate such sub-servicer
without the requirement to pay any termination or similar fee.

(f) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.

30. MISCELLANEOUS

(a) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Signatures delivered by
email (in PDF format) shall be considered binding with the same force and effect
as original signatures.

(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(d) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder. Seller agrees to pay
Buyer promptly all costs and expenses (including reasonable expenses for legal
services of every kind) of any subsequent enforcement of any of the provisions
hereof, or of the performance by Buyer of any obligations of Seller in respect
of the Purchased Loans, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral and for the custody, care or preservation of the Collateral
(including insurance costs) and defending or asserting rights and claims of
Buyer in respect thereof, by litigation or otherwise. In addition, Seller agrees
to pay Buyer promptly all reasonable costs and expenses (including reasonable
expenses for legal services) incurred in connection with the maintenance of the
Cash Management Account and registering the Collateral in the name of Buyer or
its nominee. All such expenses shall be recourse obligations of Seller to Buyer
under this Agreement.

(e) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(f) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(g) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(h) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(i) The parties recognize that each Transaction is a “securities contract” as
that term is defined in Section 741 of Title 11 of the United States Code, as
amended.

31. TAXES

(a) Any and all payments by or on account of any obligation of Seller under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable shall be increased by Seller as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 31) Buyer receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Seller shall timely pay any Other Taxes of which it is aware to the relevant
Governmental Authority in accordance with applicable law.

(c) Seller shall indemnify Buyer, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 31) payable or paid by Buyer or required to be withheld or deducted from
a payment to Buyer, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail calculation of the amount of such payment or
liability (together with a certified copy of the return reporting such payment,
if applicable, or other evidence of such payment reasonably satisfactory to the
Seller) delivered to Seller by Buyer shall be conclusive absent manifest error.

(d) Buyer shall deliver to Seller such documentation as prescribed by applicable
law or as reasonably requested by Seller as will enable Seller to determine
whether or not payments hereunder or under any other Transaction Document to or
for the benefit of Buyer (or any assignee or participant thereof) is subject to
tax withholding, backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, if Buyer (or an assignee or
participant thereof) is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Transaction Document,
Buyer shall deliver to Seller, at the time or times prescribed by applicable law
and otherwise as reasonably requested by Seller, such properly completed and
executed documentation as prescribed by applicable law or as reasonably
requested by Seller as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing:



  (i)   On or prior to the date on which the Buyer becomes a Buyer under this
Agreement and prior to the entry in the register of any assignment to a U.S.
Person (and from time to time thereafter as required by applicable law or upon
the reasonable request of Seller) the Buyer shall deliver to the Seller two
(2) executed originals of IRS Form W-9 (or successor forms) certifying that
Buyer (and/or such assignee) is exempt from U.S. federal backup withholding tax.



  (ii)   On or prior to entry in the register of an assignment to an assignee
that is not a U.S. Person (and from time to time thereafter as required by
applicable law or upon the reasonable request of Seller) the Buyer shall deliver
to the Seller two (2) executed originals of IRS Forms W-8ECI, W-8BEN, W-8IMY (or
any successor forms thereof, as applicable) or other applicable form,
certificate or document prescribed by the United States Internal Revenue Service
certifying as to such person’s entitlement to exemption from, or reduction in
the rate of, withholding Taxes.

(e) If a payment made to the Buyer (or any assignee or participant thereof)
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such person shall deliver to Seller at the
time or times prescribed by law and at such time or times reasonably requested
by Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller as may be necessary for Seller to
comply with its obligations under FATCA and to determine that such person has
complied with it’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement

(f) Buyer may not effect an assignment (and may not reflect such assignment in
the register) to an assignee that is not a U.S. Person, unless such assignee
delivers a valid U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor thereto) evidencing its agreement with the Buyer and the Seller to be
treated as a U.S. Person for U.S. federal withholding purposes.

(g) Buyer (and each applicable assignee and participant) agrees that if any form
or certification it previously delivered (on behalf of itself or any assignee or
any participant thereof) expires or becomes obsolete or inaccurate in any
respect, it shall update (in the case of an assignee or participant, by
obtaining such updated form for such person) such form or certification or
promptly notify Seller in writing of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 31 (including by the payment of additional amounts
pursuant to this Section 31), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 31 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 31(h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 31(h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 31(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
31(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Each party’s obligations under this Section 31 shall survive any assignment
of rights by, or the replacement of, Buyer, the termination of the Transactions
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.]

32. CONFIDENTIALITY

Seller agrees to maintain the confidentiality of any information relating to a
rate provided by a reference bank (as described in the definition of LIBOR),
except (a) to its directors, officers, employees, advisors or affiliates on a
confidential and need-to-know basis in connection herewith, (b) as consented to
by the applicable reference bank or (c) as required by any Requirement of Law,
or as requested or required by an Governmental Authority or regulatory authority
or exchange (in which case Seller agrees to inform the applicable reference bank
promptly thereof prior to such disclosure).

33. JOINT AND SEVERAL OBLIGATIONS

Each Seller hereby acknowledges and agrees that (i) each Seller shall be jointly
and severally liable to Buyer to the maximum extent permitted by any Requirement
of Law for all Repurchase Obligations, (ii) the liability of each Seller with
respect to the Repurchase Obligations (A) shall be absolute and unconditional to
the extent set forth in this Agreement and the other Transaction Documents and
shall remain in full force and effect (or be reinstated) until all Repurchase
Obligations shall have been paid, performed and/or satisfied, as applicable, in
full, and (B) until such payment, performance and/or satisfaction, as
applicable, has occurred, shall not be discharged, affected, modified or
impaired on the occurrence from time to time of any event, including any of the
following, whether or not with notice to or the consent of each Seller (it being
understood and agreed that no notice or consent shall be imputed to either
Seller where neither Seller received the same, and the provisions of this
section shall in no event relieve any requirement contained in this Agreement or
the other Transaction Documents to provide notice where such notice is required
and neither Seller has received delivery of such notice or to obtain consent
where such consent is required and neither Seller has provided such consent),
(1) the waiver, compromise, settlement, release, termination or amendment
(including any extension or postponement of the time for payment, performance,
satisfaction, renewal or refinancing) of any of the Repurchase Obligations
(other than a waiver, compromise, settlement, release or termination in full of
the Repurchase Obligations), (2) the failure to give notice to each Seller of
the occurrence of an Event of Default, (3) the release by Buyer of any Purchased
Loan (whether with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
collateral, (4) the release of any Person primarily or secondarily liable for
all or any part of the Repurchase Obligations, whether by Buyer or in connection
with any Act of Insolvency affecting a Seller or any other Person who, or any of
whose property, shall at the time in question be obligated in respect of the
Repurchase Obligations or any part thereof, or (5) to the extent permitted by
any Requirement of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 33, result in the release or discharge of
a Seller from the performance or observance of any Repurchase Obligation,
(iii) Buyer shall not be required first to initiate any suit or to exhaust its
remedies against a Seller or any other Person for such Seller or Person to
become liable, or against any of the Purchased Loans, in order to enforce the
Transaction Documents and each Seller expressly agrees that, notwithstanding the
occurrence of any of the foregoing, each Seller shall be and remain directly and
primarily liable for all sums due under any of the Transaction Documents,
(iv) when making any demand hereunder against a Seller, Buyer may, but shall be
under no obligation to, make a similar demand on another Seller, and any failure
by Buyer to make any such demand or to collect any payments from another Seller,
or any release of another Seller shall not relieve such Seller in a respect of
which a demand or collection is not made or a Seller not so released of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of Buyer against such
Seller, and (v) on disposition by Buyer of any property encumbered by any
Purchased Loans, each Seller shall be and shall remain jointly and severally
liable for any deficiency to the extent set forth in this Agreement and the
other Transaction Documents.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

BUYER:

CITIBANK, N.A.

By: /s/ Richard B. Schlenger
Name: Richard B. Schlenger
Title: Authorized Signatory


[Signatures Continue on Following Page]

SELLER:

 
RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By: /s/ James J. Sebra
 
Name: James J. Sebra
Title: Chief Financial Officer

  RAIT CRE CONDUIT III, LLC, a Delaware limited liability company By:   RAIT
Partnership, L.P., a Delaware limited partnership, its sole Member By:   RAIT
General, Inc., a Maryland corporation, its general partner By:   /s/ Scott F.
Schaeffer Name: Scott F. Schaeffer Title: Chief Executive Officer ANNEXES AND
EXHIBITS

      ANNEX I  
Names and Addresses for Communications between Parties
EXHIBIT I  
Form of Confirmation
EXHIBIT II  
Authorized Representatives of Seller
EXHIBIT III  
Form of Custodial Delivery
EXHIBIT IV  
Eligible Loan Due Diligence Checklist
EXHIBIT V  
Form of Power of Attorney
EXHIBIT VI (A)  
Representations and Warranties Regarding Each Individual Fixed
Rate Purchased Loan
EXHIBIT VI (B)  
Representations and Warranties Regarding Each Individual
Floating Rate Purchased Loan
EXHIBIT VII  
Collateral Tape
EXHIBIT VIII  
Form of Transaction Request
EXHIBIT IX  
Form of Irrevocable Direction Letter

2

ANNEX I

Names and Addresses for Communications Between Parties

Buyer:

Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Tel: (212) 816-7806
Fax: (212) 816-8307

and

Sidley Austin llp
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
Tel: (212) 839-8735
Fax: (212) 839-5599

Seller:

RAIT CMBS Conduit I, LLC
c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
Attention: Scott Davidson
Tel: (212) 735-1490
Fax: (212) 735-1499

and

RAIT CRE Conduit III, LLC
c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
Attention: Scott Davidson
Tel: (212) 735-1490
Fax: (212) 735-1499

With copies to:

RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention: Jamie Reyle, Esq., Corporate Counsel
Tel: (215) 243-9019
Fax: (215) 405-2945

And, if the notice is being sent under Section 4(a), with a copy to:

RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention: James Sebra, Chief Accounting Officer
Tel: (215) 243-9000
Fax: (215) 243-9097

EXHIBIT I

CONFIRMATION STATEMENT

Ladies and Gentlemen:

Citibank, N.A., is pleased to deliver our written CONFIRMATION of our agreement
to enter into the Transaction pursuant to which Citibank, N.A. shall purchase
from you the Purchased Loans identified in the Amended and Restated Master
Repurchase Agreement, dated as of July 28, 2014 (the “Agreement”), between
Citibank, N.A. (“Buyer”), RAIT CMBS Conduit I, LLC (“Original Seller”) and RAIT
CRE Conduit III, LLC (“New Seller”, and together with Original Seller,
collectively, “Seller”) as follows below and on the attached Schedule 1.
Capitalized terms used herein without definition have the meanings given in the
Agreement.

         
Purchase Date:
         , 2014  
Purchased Loans:
  As identified on attached Schedule 1
Aggregate Principal Amount of
Purchased Loans:
  As identified on attached Schedule 1


Repurchase Date:
       , 2014, subject to extension as
provided in the Agreement
Purchase Price:
    $  
Pricing Rate:
  one month LIBOR plus [2.50] [2.00]%
Buyer’s Margin Percentage:
    [133.33] [166.67] %
Governing Agreements:
  As identified on attached Schedule 1
Seller’s Account Information:
 


      Name and address for
communications:  
Buyer: Citibank, N.A.
—
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Tel: (212) 816-7806
Fax: (212) 816-8307
   
Seller: [RAIT CMBS Conduit I, LLC,
   
 
   
c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention: Jamie Reyle, Esq., Corporate Counsel
Tel: (215) 243-9019
Fax: (215) 405-2945]
[RAIT CRE Conduit III, LLC
c/o RAIT Financial Trust
450 Park Avenue
New York, New York 10022
Attention: Scott Davidson
Tel: (212) 735-1490
Fax: (212) 735-1499]

3

CITIBANK, N.A.

By:
Name:
Title:


By:
Name:
Title:


AGREED AND ACKNOWLEDGED:

[RAIT CMBS CONDUIT I, LLC,


a Delaware limited liability company



    By: RAIT Funding, LLC,

a Delaware limited liability company,
its sole Member



      By: Taberna Realty Finance Trust,

a Maryland real estate investment trust,
its sole Member

By:       
Name:
Title: ]



[RAIT CRE CONDUIT III, LLC,
a Delaware limited liability company



    By: RAIT Partnership, L.P.,

a Delaware limited partnership,



      its sole Member



      By: RAIT General, Inc.,

a Maryland corporation,

its general partner

By:       
Name:
Title: ]





Schedule 1 to Confirmation Statement

 
Purchased Loan:
Aggregate Principal Amount:

EXHIBIT II

AUTHORIZED REPRESENTATIVES OF SELLER

          Name   Specimen Signature

EXHIBIT III

FORM OF CUSTODIAL DELIVERY

On this        of       , 20      , [RAIT CMBS Conduit I, LLC] [RAIT CRE Conduit
III, LLC] as Seller under that certain Amended and Restated Master Repurchase
Agreement, dated as of July 28, 2014 (the “Repurchase Agreement”) by and among
Citibank, N.A. (“Buyer”) and RAIT CMBS Conduit I, LLC and RAIT CRE Conduit III,
LLC, does hereby deliver to Wells Fargo Bank National Association (“Custodian”),
as custodian under that certain Custodial Agreement, dated as of October 27,
2011, among Buyer, Custodian and RAIT CMBS Conduit I, LLC, as amended by that
certain Amendment No. 1 to Custodial Agreement, dated as of July 28, 2014, among
Custodian, RAIT CMBS Conduit I, LLC, RAIT CRE Conduit III, LLC and Buyer (the
“Custodial Agreement”), the Purchased Loan Files with respect to the Purchased
Loans to be purchased by Buyer pursuant to the Repurchase Agreement, which
Purchased Loans are listed on the Purchased Loan Schedule attached hereto and
which Purchased Loans shall be subject to the terms of the Custodial Agreement
on the date hereof.

With respect to the Purchased Loan Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Loan Files
to ascertain delivery of the documents listed in Section 2.01 to the Custodial
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Repurchase Agreement.

IN WITNESS WHEREOF, the Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 
[RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By:      
Name:
Title: ]
[RAIT CRE CONDUIT III, LLC,
a Delaware limited liability company
By: RAIT Partnership, L.P., a Delaware limited partnership, its sole Member
By: RAIT General, Inc., a Maryland corporation, its general partner
By:      
Name:
Title: ]

EXHIBIT IV

ELIGIBLE LOAN DUE DILIGENCE CHECKLIST

General Information
Asset Summary Report
Site Inspection Report
Maps and Photos

Borrower/Sponsor Information
Credit Reports
Financial Statements & Tax Returns
Borrower Structure or Org Chart
Bankruptcy and Foreclosure History

Property Information
Historical Operating Statements
Rent Rolls
Budget
Insurance Review
Retail Sales Figures
Market Survey

Leasing Information
Stacking Plan
Major Leases
Tenant Estoppels
Standard Lease Forms
SNDA’s

Third Party Reports
Appraisals
Environmental Site Assessments
Engineering Reports
Seismic Reports

Other Information
Hotel Franchise Compliance Reports
Hotel Franchise Agreement
Hotel Franchise Comfort Letters
Ground Lease
Management Contract

Documentation
Purchase and Sale Agreement
Closing Statement

Legal BinderEXHIBIT V

FORM OF POWER OF ATTORNEY

“Know All Men by These Presents, that [RAIT CMBS Conduit I, LLC] [RAIT CRE
Conduit III, LLC] (“Seller”), does hereby appoint Citibank, N.A. (“Buyer”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do with respect to (i) the completion of the endorsements of the
Mortgage Notes and the Assignments of Mortgages, (ii) the recordation of the
Assignments of Mortgages and (iii) after the occurrence and during the
continuance of an Event of Default, the enforcement of the Seller’s rights under
the Purchased Loans purchased by Buyer pursuant to the Amended and Restated
Master Repurchase Agreement dated as of July 28, 2014 (the “Repurchase
Agreement”), between Buyer and Seller, and to take such other steps as may be
necessary or desirable to enforce Buyer’s rights against such Purchased Loans,
the related Purchased Loan Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OF FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this [      ] day of [      ], 2014.

 
[RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By:      
Name:
Title: ]
[RAIT CRE CONDUIT III, LLC,
a Delaware limited liability company
By: RAIT Partnership, L.P., a Delaware limited partnership, its sole Member
By: RAIT General, Inc., a Maryland corporation, its general partner
By:      
Name:
Title: ]

EXHIBIT VI (A)

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL FIXED RATE PURCHASED LOAN

            (1 )  
Whole Loan; Ownership of Purchased Loans.  Except with respect to a
Purchased Loan that is part of a Whole Loan, each Purchased Loan is a
Whole Loan and not a participation interest in a Purchased Loan.  Each
Purchased Loan that is part of a Whole Loan is a senior portion of a
whole mortgage loan evidenced by a senior note.  At the time of the sale,
transfer and assignment to Buyer, no Mortgage Note or Mortgage was
subject to any assignment (other than assignments to Seller),
participation or pledge, and the Seller had good title to, and was the
sole owner of, each Purchased Loan free and clear of any and all liens,
charges, pledges, encumbrances, participations, any other ownership
interests on, in or to such Purchased Loan other than any servicing
rights appointment or similar agreement and rights of the holder of a
related “B note” in an “A/B” structure in a commercial real estate loan
(a “Junior Interest”).  Seller has full right and authority to sell,
assign and transfer each Purchased Loan, and the assignment to Buyer
constitutes a legal, valid and binding assignment of such Purchased Loan
free and clear of any and all liens, pledges, charges or security
interests of any nature encumbering such Purchased Loan other than the
rights of the holder of a related Junior Interest.
       
 
  (2 )  
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed
by or on behalf of the related Mortgagor, guarantor or other obligor in
connection with such Purchased Loan is the legal, valid and binding
obligation of the related Mortgagor, guarantor or other obligor (subject
to any non-recourse provisions contained in any of the foregoing
agreements and any applicable state anti-deficiency, one action or market
value limit deficiency legislation), as applicable, and is enforceable in
accordance with its terms, except (i) as such enforcement may be limited
by (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’
rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at
law) and (ii) that certain provisions in such Purchased Loan Documents
(including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance fees, charges
and/or premiums) are, or may be, further limited or rendered
unenforceable by or under applicable law, but (subject to the limitations
set forth in clause (i) above) such limitations or unenforceability will
not render such Purchased Loan Documents invalid as a whole or materially
interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).
       
 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Purchased Loan Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of the Purchased Loan, that would deny the
Mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Loan Documents.  

            (3 )  
Mortgage Provisions.  The Purchased Loan Documents for each Purchased
Loan contain provisions that render the rights and remedies of the holder
thereof adequate for the practical realization against the Mortgaged
Property of the principal benefits of the security intended to be
provided thereby, including realization by judicial or, if applicable,
nonjudicial foreclosure subject to the limitations set forth in the
Standard Qualifications.
       
 
  (4 )  
Mortgage Status; Waivers and Modifications.  Since origination and except
by written instruments set forth in the related Purchased Loan File (a)
the material terms of such Mortgage, Mortgage Note, Purchased Loan
guaranty, and related Purchased Loan Documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect which materially interferes with the security
intended to be provided by such Mortgage; (b) no related Mortgaged
Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use or operation
of the remaining portion of such Mortgaged Property; and (c) neither the
related Mortgagor nor the related guarantor has been released from its
material obligations under the Purchased Loan.
       
 
  (5 )  
Lien; Valid Assignment.  Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the
Mortgagee constitutes a legal, valid and binding assignment to the
Mortgagee.  Each related Mortgage and Assignment of Leases is freely
assignable without the consent of the related Mortgagor.  Each related
Mortgage is a legal, valid and enforceable first lien on the related
Mortgagor’s fee (or if identified in the Due Diligence Package,
leasehold) interest in the Mortgaged Property in the principal amount of
such Purchased Loan or allocated loan amount (subject only to Permitted
Encumbrances (as defined below)), except as the enforcement thereof may
be limited by the Standard Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances) as of origination was,
and as of the Purchase Date, to the Seller’s knowledge, is free and clear
of any recorded mechanics’ liens, recorded materialmen’s liens and other
recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or
insured against by a lender’s title insurance policy (as described
below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted
Encumbrances), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of
the related Mortgage, except those which are bonded over, escrowed for or
insured against by a lender’s title insurance policy (as described
below).  Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in
rents or other personal property to the extent that possession or control
of such items or actions other than the filing of Uniform Commercial Code
financing statements is required in order to effect such perfection.
       
 
  (6 )  
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a
Purchased Loan is covered by an American Land Title Association loan
title insurance policy or a comparable form of loan title insurance
policy approved for use in the applicable jurisdiction (or, if such
policy is yet to be issued, by a pro forma policy, a preliminary title
policy with escrow instructions or a “marked up” commitment, in each case
binding on the title insurer) (the “Title Policy”) in the original
principal amount of such Purchased Loan (or with respect to a Purchased
Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in
escrow or reserves), that insures for the benefit of the owner of the
indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real
property taxes, water charges, sewer rents and assessments due and
payable but not yet delinquent; (b) covenants, conditions and
restrictions, rights of way, easements and other matters of public
record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties
are commonly subject; (e) the rights of tenants (as tenants only) under
leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; (f) if the related Purchased Loan is
cross-collateralized and cross-defaulted with another Whole Loan (each a
“Crossed Mortgage Loan”), the lien of the Mortgage for such other Whole
Loan; and (g) if the related Purchased Loan is part of a Whole Loan, the
rights of the holder of the related Junior Interest; provided that none
of which items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such
Mortgage or the Mortgagor’s ability to pay its obligations when they
become due (collectively, the “Permitted Encumbrances”).  Except as
contemplated by clause (f) of the preceding sentence, none of the
Permitted Encumbrances are mortgage liens that are senior to or
coordinate and co-equal with the lien of the related Mortgage.  Such
Title Policy (or, if it has yet to be issued, the coverage to be provided
thereby) is in full force and effect, all premiums thereon have been paid
and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge,
any other holder of the Purchased Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title
Policy.
       
 
  (7 )  
Junior Liens.  It being understood that B notes secured by the same
Mortgage as a Purchased Loan are not subordinate mortgages or junior
liens, except for any Purchased Loan that is cross-collateralized and
cross-defaulted with another Purchased Loan, there are no subordinate
mortgages or junior liens securing the payment of money encumbering the
related Mortgaged Property (other than Permitted Encumbrances, taxes and
assessments, mechanics and materialmens liens (which are the subject of
the representation in paragraph (5) above), and equipment and other
personal property financing).  Except as set forth in the Due Diligence
Package, the Seller has no knowledge of any mezzanine debt secured
directly by interests in the related Mortgagor.
       
 

 

            (8 )  
Assignment of Leases and Rents.  There exists as part of the related
Purchased Loan File an Assignment of Leases (either as a separate
instrument or incorporated into the related Mortgage). Subject to
the Permitted Encumbrances, each related Assignment of Leases
creates a valid first-priority collateral assignment of, or a valid
first-priority lien or security interest in, rents and certain
rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or
leases, including the right to operate the related leased property,
except as the enforcement thereof may be limited by the Standard
Qualifications.  The related Mortgage or related Assignment of
Leases, subject to applicable law, provides that, upon an event of
default under the Purchased Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee
to enter into possession to collect the rents or for rents to be
paid directly to the Mortgagee.
       
 
  (9 )  
UCC Filings.  If the related Mortgaged Property is operated as a
hospitality property, the Seller has filed and/or recorded or caused
to be filed and/or recorded (or, if not filed and/or recorded, have
been submitted in proper form for filing and/or recording), UCC
financing statements in the appropriate public filing and/or
recording offices necessary at the time of the origination of the
Purchased Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such
Mortgaged Property owned by such Mortgagor and located on the
related Mortgaged Property (other than any non-material personal
property, any personal property subject to a purchase money security
interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Purchased Loan Documents or any other
personal property leases applicable to such personal property), to
the extent perfection may be effected pursuant to applicable law by
recording or filing, as the case may be.  Subject to the Standard
Qualifications, each related Mortgage (or equivalent document)
creates a valid and enforceable lien and security interest on the
items of personalty described above.  No representation is made as
to the perfection of any security interest in rents or other
personal property to the extent that possession or control of such
items or actions other than the filing of UCC financing statements
are required in order to effect such perfection.
       
 
  (10 )  
Condition of Property.  Seller or the originator of the Purchased
Loan inspected or caused to be inspected each related Mortgaged
Property within six months of origination of the Purchased Loan and
within thirteen months of the Purchase Date.
       
 

An engineering report or property condition assessment was prepared in
connection with the origination of each Purchased Loan no more than thirteen
months prior to the Purchase Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Purchase Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Purchased Loan.  

            (11 )  
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water
and sewage charges), or installments thereof, which could be a lien on
the related Mortgaged Property that would be of equal or superior
priority to the lien of the Mortgage and that prior to the Purchase Date
have become delinquent in respect of each related Mortgaged Property
have been paid, or an escrow of funds has been established in an amount
sufficient to cover such payments and reasonably estimated interest and
penalties, if any, thereon.  For purposes of this representation and
warranty, real estate taxes and governmental assessments and other
outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the
date on which enforcement action is entitled to be taken by the related
taxing authority.
       
 

            (12 )  
Condemnation.  As of the date of origination and to the Seller’s
knowledge as of the Purchase Date, there is no proceeding pending, and,
to the Seller’s knowledge as of the date of origination and as of the
Purchase Date, there is no proceeding threatened, for the total or
partial condemnation of such Mortgaged Property that would have a
material adverse effect on the value, use or operation of the Mortgaged
Property.
       
 
  (13 )  
Actions Concerning Purchased Loan.  As of the date of origination and to
the Seller’s knowledge as of the Purchase Date, there was no pending or
filed action, suit or proceeding, arbitration or governmental
investigation involving any Mortgagor, guarantor, or Mortgagor’s
interest in the Mortgaged Property, an adverse outcome of which would
reasonably be expected to materially and adversely affect (a) such
Mortgagor’s title to the Mortgaged Property, (b) the validity or
enforceability of the Mortgage, (c) such Mortgagor’s ability to perform
under the related Purchased Loan, (d) such guarantor’s ability to
perform under the related guaranty, (e) the principal benefit of the
security intended to be provided by the Purchased Loan Documents or (f)
the current principal use of the Mortgaged Property.
       
 

 

            (14 )  
Escrow Deposits.  All escrow deposits and payments required to be
escrowed with Mortgagee pursuant to each Purchased Loan are in the
possession, or under the control, of the Seller or its servicer,
and there are no deficiencies (subject to any applicable grace or
cure periods) in connection therewith, and all such escrows and
deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Purchased Loan Documents are being
conveyed by the Seller to Buyer or its servicer.
       
 
  (15 )  
No Holdbacks.  The principal amount of the Purchased Loan stated in
the Due Diligence Package has been fully disbursed as of the
Purchase Date and there is no requirement for future advances
thereunder (except in those cases where the full amount of the
Purchased Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Mortgagor or
other considerations determined by Seller to merit such holdback).
       
 
  (16 )  
Insurance.  Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property
insurance policy providing coverage for loss in accordance with
coverage found under a “special cause of loss form” or “all risk
form” that includes replacement cost valuation issued by an insurer
meeting the requirements of the related Purchased Loan Documents
and having a claims-paying or financial strength rating of at least
“A-:VIII” from A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” from Standard & Poor’s
Ratings Service (collectively, the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible)
not less than the lesser of (1) the original principal balance of
the Purchased Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings,
fixtures and equipment owned by the Mortgagor and included in the
Mortgaged Property (with no deduction for physical depreciation),
but, in any event, not less than the amount necessary or containing
such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged
Property.
       
 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than 12 months (or with respect to each Purchased Loan on a single
asset with a principal balance of $50 million or more, 18 months).  

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.  

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.  

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than
$1 million per occurrence and $2 million in the aggregate.  

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Service in an amount not less than 100% of
the SEL.  

The Purchased Loan Documents require insurance proceeds in respect of a property
loss to be applied either (a) to the repair or restoration of all or part of the
related Mortgaged Property, with respect to all property losses in excess of 5%
of the then outstanding principal amount of the related Purchased Loan, the
Mortgagee (or a trustee appointed by it) having the right to hold and disburse
such proceeds as the repair or restoration progresses, or (b) to the payment of
the outstanding principal balance of such Purchased Loan together with any
accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the Purchase Date have been paid, and such insurance policies name
the Mortgagee under the Purchased Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Buyer.  Each related Purchased Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.  

            (17 )  
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to
such road, or has access  via an irrevocable easement or irrevocable
right of way permitting ingress and egress to/from a public road, (b) is
served by or has uninhibited access rights to public or private water
and sewer (or well and septic) and all required utilities, all of which
are appropriate for the current use of the Mortgaged Property, and (c)
constitutes one or more separate tax parcels which do not include any
property which is not part of the Mortgaged Property or is subject to an
endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made
to the applicable governing authority for creation of separate tax lots,
in which case the Purchased Loan requires the Mortgagor to escrow an
amount sufficient to pay taxes for the existing tax parcel of which the
Mortgaged Property is a part until the separate tax lots are created.
       
 
  (18 )  
No Encroachments.  To Seller’s knowledge based solely on surveys
obtained in connection with origination and the Mortgagee’s Title Policy
(or, if such policy is not yet issued, a pro forma title policy, a
preliminary title policy with escrow instructions or a “marked up”
commitment) obtained in connection with the origination of each
Purchased Loan, all material improvements that were included for the
purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Purchased Loan are
within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy.  No improvements on
adjoining parcels encroach onto the related Mortgaged Property except
for encroachments that do not materially and adversely affect the value
or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy.  No improvements
encroach upon any easements except for encroachments the removal of
which would not materially and adversely affect the value or current use
of such Mortgaged Property or for which insurance or endorsements
obtained with respect to the Title Policy.
       
 
  (19 )  
No Contingent Interest or Equity Participation.  No Purchased Loan has a
shared appreciation feature, any other contingent interest feature or a
negative amortization feature or an equity participation by Seller
(except that a loan may provide for the accrual of the portion of
interest in excess of the rate in effect prior to its related
anticipated repayment date).
       
 
  (20 )  
REMIC.  The Purchased Loan is a “qualified mortgage” within the meaning
of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (A)
the issue price of the Purchased Loan to the related Mortgagor at
origination did not exceed the non-contingent principal amount of the
Purchased Loan and (B) either: (a) such Purchased Loan is secured by an
interest in real property (including buildings and structural components
thereof, but excluding personal property) having a fair market value (i)
at the date the Purchased Loan was originated at least equal to 80% of
the adjusted issue price of the Purchased Loan on such date or (ii) at
the Purchase Date at least equal to 80% of the adjusted issue price of
the Purchased Loan on such date, provided that for purposes hereof, the
fair market value of the real property interest must first be reduced by
(A) the amount of any lien on the real property interest that is senior
to the Purchased Loan and (B) a proportionate amount of any lien that is
in parity with the Purchased Loan; or (b) substantially all of the
proceeds of such Purchased Loan were used to acquire, improve or protect
the real property which served as the only security for such Purchased
Loan (other than a recourse feature or other third-party credit
enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)).  If the Purchased Loan was “significantly modified”
prior to the Purchase Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the
default or reasonably foreseeable default of such Purchased Loan or (y)
satisfies the provisions of either sub-clause (B)(a)(i) above
(substituting the date of the last such modification for the date the
Purchased Loan was originated) or sub-clause (B)(a)(ii), including the
proviso thereto.  Any prepayment premium and yield maintenance charges
applicable to the Purchased Loan constitute “customary prepayment
penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.
       
 

 

            (21 )  
Compliance with Usury Laws.  The interest rate (exclusive of any
default interest, late charges, yield maintenance charge, or
prepayment premiums) of such Purchased Loan complied as of the date
of origination with, or was exempt from, applicable state or
federal laws, regulations and other requirements pertaining to
usury.
       
 

 

            (22 )  
Authorized to do Business.  To the extent required under applicable
law, as of the Purchase Date or as of the date that such entity
held the Mortgage Note, each holder of the Mortgage Note was
authorized to originate, acquire and/or hold (as applicable) the
Mortgage Note in the jurisdiction in which each related Mortgaged
Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such
Purchased Loan by Buyer.
       
 
  (23 )  
Trustee under Deed of Trust.  With respect to each Mortgage which
is a deed of trust, as of the date of origination and, to the
Seller’s knowledge, as of the Purchase Date, a trustee, duly
qualified under applicable law to serve as such, currently so
serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by
the related Mortgagee.
       
 
  (24 )  
Local Law Compliance.  To the Seller’s knowledge, based upon any of
a letter from any governmental authorities, a legal opinion, an
architect’s letter, a zoning consultant’s report, an endorsement to
the related Title Policy, or other affirmative investigation of
local law compliance consistent with the investigation conducted by
the Seller for similar commercial and multifamily mortgage loans
intended for securitization, the improvements located on or forming
part of each Mortgaged Property securing a Purchased Loan as of the
date of origination of such Purchased Loan (or related Whole Loan,
as applicable) and as of the Purchase Date, there are no material
violations of applicable zoning ordinances, building codes and land
laws (collectively “Zoning Regulations”) other than those which
(i) constitute a legal non-conforming use or structure, (ii) are
insured by the Title Policy or a law and ordinance insurance policy
or (iii ) would not have a material adverse effect on the value,
operation or net operating income of the Mortgaged Property.  The
terms of the Purchased Loan Documents require the Mortgagor to
comply in all material respects with all applicable governmental
regulations, zoning and building laws.
       
 
  (25 )  
Licenses and Permits.  Each Mortgagor covenants in the Purchased
Loan Documents that it shall keep all material licenses, permits
and applicable governmental authorizations necessary for its
operation of the Mortgaged Property in full force and effect, and
to the Seller’s knowledge based upon any of a letter from any
government authorities or other affirmative investigation of local
law compliance consistent with the investigation conducted by the
Seller for similar commercial and multifamily mortgage loans
intended for securitization, all such material licenses, permits
and applicable governmental authorizations are in effect.  The
Purchased Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged
Property is located.
       
 
  (26 )  
Recourse Obligations.  The Purchased Loan Documents for each
Purchased Loan provide that such Purchased Loan (a) becomes full
recourse to the Mortgagor and guarantor (which is a natural person
or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of
the following events: (i) if any voluntary petition for bankruptcy,
insolvency, dissolution or liquidation pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed
by the Mortgagor; (ii) Mortgagor or guarantor shall have colluded
with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to
the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the
Purchased Loan Documents; and (b) contains provisions providing for
recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but
may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis),
for losses and damages sustained by reason of Mortgagor’s (i)
misappropriation of rents after the occurrence of an event of
default under the Purchased Loan, (ii) misappropriation of (A)
insurance proceeds or condemnation awards or (B) security deposits
or, alternatively, the failure of any security deposits to be
delivered to Mortgagee upon foreclosure or action in lieu thereof
(except to the extent applied in accordance with leases prior to a
Purchased Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental
covenants in the Purchased Loan Documents; or (v) commission of
intentional material physical waste at the Mortgaged Property (but,
in some cases, only to the extent there is sufficient cash flow
generated by the related Mortgaged Property to prevent such waste).
       
 

            (27 )  
Mortgage Releases.  The terms of the related Mortgage or related
Purchased Loan Documents do not provide for release of any material
portion of the Mortgaged Property from the lien of the Mortgage except
(a) a partial release, accompanied by principal repayment, or partial
Defeasance (as defined in paragraph (32)), of not less than a specified
percentage at least equal to the lesser of (i) 110% of the related
allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Purchased Loan, (b) upon
payment in full of such Purchased Loan, (c) upon a Defeasance defined in
(32) below, (d) releases of out-parcels that are unimproved or other
portions of the Mortgaged Property which will not have a material
adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at
the origination of the Purchased Loan and are not necessary for physical
access to the Mortgaged Property or compliance with zoning requirements,
or (e) as required pursuant to an order of condemnation or taking by a
State or any political subdivision or authority thereof.  With respect
to any partial release under the preceding clauses (a) or (d), either:
       
(x) such release of collateral (i) would not constitute a “significant
modification” of the subject Purchased Loan within the meaning of
Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not cause the
subject Purchased Loan to fail to be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Purchased Loan Documents,
condition such release of collateral on the related Mortgagor’s delivery
of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Purchased Loans originated after December 6, 2010, if the fair market
value of the real property constituting such Mortgaged Property after
the release is not equal to at least 80% of the principal balance of the
Purchased Loan outstanding after the release, the Mortgagor is required
to make a payment of principal in an amount not less than the amount
required by any applicable legal requirements relating to any “real
estate mortgage investment conduit” within the meaning of Section 860D
of the Code that holds any interest in all or any portion of such
Purchased Loan.
       
 

 

With respect to any partial release under the preceding clause (e), for all
Purchased Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Purchased Loan in an amount not less
than the amount required by any applicable legal requirements relating to any
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Code that holds any interest in all or any portion of such Purchased Loan
and, to such extent, may not be required to be applied to the restoration of the
Mortgaged Property or released to the Mortgagor, if, immediately after the
release of such portion of the Mortgaged Property from the lien of the Mortgage
(but taking into account the planned restoration) the fair market value of the
real property constituting the remaining Mortgaged Property is not equal to at
least 80% of the remaining principal balance of the Purchased Loan.

  

No Purchased Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Purchased Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the any applicable legal requirements relating to any “real
estate mortgage investment conduit” within the meaning of Section 860D of the
Code that holds any interest in all or any portion of such Purchased Loan.  

            (28 )  
Financial Reporting and Rent Rolls.  Each Mortgage requires the
Mortgagor to provide the owner or holder of the Mortgage with quarterly
(other than for single-tenant properties) and annual operating
statements, and quarterly (other than for single-tenant properties) rent
rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual
financial statements with respect to each Purchased Loan with more than
one Mortgagor are in the form of an annual combined balance sheet of the
Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the
Mortgaged Properties on a combined basis.
       
 
  (29 )  
Acts of Terrorism Exclusion.  With respect to each Purchased Loan over
$20 million, the related special-form all-risk insurance policy and
business interruption policy (issued by an insurer meeting the Insurance
Rating Requirements) do not specifically exclude Acts of Terrorism, as
defined in the Terrorism Risk Insurance Act of 2002, as amended by the
Terrorism Risk Insurance Program Reauthorization Act of 2007
(collectively referred to as “TRIA”), from coverage, or if such coverage
is excluded, it is covered by a separate terrorism insurance
policy.  With respect to each other Purchased Loan, the related special
all-risk insurance policy and business interruption policy (issued by an
insurer meeting the Insurance Rating Requirements) did not, as of the
date of origination of the Purchased Loan, and, to Seller’s knowledge,
do not, as of the Purchase Date, specifically exclude Acts of Terrorism,
as defined in TRIA, from coverage, or if such coverage is excluded, it
is covered by a separate terrorism insurance policy.  With respect to
each Purchased Loan, the related Purchased Loan Documents do not
expressly waive or prohibit the Mortgagee from requiring coverage for
Acts of Terrorism, as defined in TRIA, or damages related thereto,
except to the extent that any right to require such coverage may be
limited by commercial availability on commercially reasonable terms;
provided, however, that if TRIA or a similar or subsequent statute is
not in effect, then, provided that terrorism insurance is commercially
available, the Mortgagor under each Purchased Loan is required to carry
terrorism insurance, but in such event the Mortgagor shall not be
required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the
Terrorism Cap Amount, the Mortgagor is required to purchase the maximum
amount  of terrorism insurance available with funds equal to the
Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the
insurance premium that is payable at such time  in respect of the
property and business interruption/rental loss insurance required under
the related Purchased Loan Documents (without giving effect to the cost
of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance).
       
 

            (30 )  
Due on Sale or Encumbrance.  Subject to specific exceptions set forth
below, each Purchased Loan contains a “due on sale” or other such
provision for the acceleration of the payment of the unpaid principal
balance of such Purchased Loan if, without the consent of the holder of
the Mortgage (which consent, in some cases, may not be unreasonably
withheld) and/or complying with the requirements of the related
Purchased Loan Documents (which provide for transfers without the
consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property,
including, without limitation, transfers of worn-out or obsolete
furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into
in accordance with the Purchased Loan Documents), (a) the related
Mortgaged Property, or any equity interest of greater than 50% in the
related Mortgagor, is directly or indirectly pledged, transferred or
sold, other than as related to (i) family and estate planning transfers
or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Purchased Loan Documents, (iii)
transfers of less than, or other than, a controlling interest in the
related Mortgagor, (iv) transfers to another holder of direct or
indirect equity in the Mortgagor, a specific Person designated in the
related Purchased Loan Documents or a Person satisfying specific
criteria identified in the related Purchased Loan Documents, such as a
qualified equityholder, (v) transfers of stock or similar equity units
in publicly traded companies or (vi) a substitution or release of
collateral within the parameters of paragraphs (27) and (32) herein, or
(vii) as set forth in the Due Diligence Package by reason of any
mezzanine debt that existed at the origination of the related Purchased
Loan, or future permitted mezzanine debt as set forth in the Due
Diligence Package or (b) the related Mortgaged Property is encumbered
with a subordinate lien or security interest against the related
Mortgaged Property, other than (i) any Junior Interest of any Purchased
Loan or any subordinate debt that existed at origination and is
permitted under the related Purchased Loan Documents, (ii) purchase
money security interests (iii) any Purchased Loan that is
cross-collateralized and cross-defaulted with another Whole Loan, as set
forth in the Due Diligence Package or (iv) Permitted Encumbrances.  The
Mortgage or other Purchased Loan Documents provide that to the extent
any rating agency fees are incurred in connection with the review of and
consent to any transfer or encumbrance, the Mortgagor is responsible for
such payment along with all other reasonable out-of-pocket fees and
expenses incurred by the Mortgagee relative to such transfer or
encumbrance.
       
 

 

            (31 )  
Single-Purpose Entity.  Each Purchased Loan requires the Mortgagor
to be a Single-Purpose Entity for at least as long as the Purchased
Loan is outstanding.  Both the Purchased Loan Documents and the
organizational documents of the Mortgagor with respect to each
Purchased Loan with an unpaid principal balance as of the Purchase
Date in excess of $5 million provide that the Mortgagor is a
Single-Purpose Entity, and each Purchased Loan with an unpaid
principal balance as of the Purchase Date of $20 million or more
has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean
an entity, other than an individual, whose organizational documents
(or if the Purchased Loan has an unpaid principal balance as of the
Purchase Date equal to $5 million or less, its organizational
documents or the related Purchased Loan Documents) provide
substantially to the effect that it was formed or organized solely
for the purpose of owning and operating one or more of the
Mortgaged Properties securing the Purchased Loans and prohibit it
from engaging in any business unrelated to such Mortgaged Property
or commercial or multi-family properties, and whose organizational
documents further provide, or which entity represented in the
related Purchased Loan Documents, substantially to the effect that
it does not have any assets other than those related to its
interest in and operation of such Mortgaged Property or commercial
or multi-family properties, or any indebtedness other than as
permitted by the related Mortgage(s) or the other related Purchased
Loan Documents, that it has its own books and records and accounts
separate and apart from those of any other person (other than a
Mortgagor for a Whole Loan that is cross-collateralized and
cross-defaulted with the related Purchased Loan), and that it holds
itself out as a legal entity, separate and apart from any other
person or entity.
       
 

            (32 )  
Defeasance.  With respect to any Purchased Loan that, pursuant to the
Purchased Loan Documents, can be defeased (a “Defeasance”), (i) the
Purchased Loan Documents provide for defeasance as a unilateral right of
the Mortgagor, subject to satisfaction of conditions specified in the
Purchased Loan Documents; (ii) the Purchased Loan cannot be defeased
within two years after the date of origination of such Purchased Loan;
(iii) the Mortgagor is permitted to pledge only United States
“government securities” within the meaning of Treasury Regulations
Section 1.860G-2(a)(8)(ii), the revenues from which will, in the case of
a full Defeasance, be sufficient to make all scheduled payments under
the Purchased Loan when due, including the entire remaining principal
balance on the maturity date (or on or after the first date on which
payment may be made without payment of a yield maintenance charge or
prepayment penalty) and if the Purchased Loan permits partial releases
of real property in connection with partial defeasance, the revenues
from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified
percentage at least equal to the lesser of (i) 110% of the allocated
loan amount for the real property to be released and (ii) the
outstanding principal balance of the Purchased Loan; (iv) the Mortgagor
is required to provide a certification from an independent certified
public accountant that the collateral is sufficient to make all
scheduled payments under the Mortgage Note as set forth in (iii) above,
(v) if the Mortgagor would continue to own assets in addition to the
defeasance collateral, the portion of the Purchased Loan secured by
defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor
is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim
or interest; and (vii) the Mortgagor is required to pay all rating
agency fees associated with defeasance (if rating confirmation is a
specific condition precedent thereto) and all other reasonable
out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.
       
 
  (33 )  
Fixed Interest Rates.  Each Purchased Loan bears interest at a rate that
remains fixed throughout the remaining term of such Purchased Loan,
except in situations where default interest is imposed.
       
 
  (34 )  
Ground Leases.   For purposes of this Exhibit VI(A), a “Ground Lease”
shall mean a lease creating a leasehold estate in real property where
the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if
any, comprising the premises demised under such lease to the ground
lessee (who may, in certain circumstances, own the building and
improvements on the land), subject to the reversionary interest of the
ground lessor as fee owner and does not include industrial development
agency (IDA) or similar leases for purposes of conferring a tax
abatement or other benefit.
       
 

With respect to any Purchased Loan where the Purchased Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:  

                      (a)  
The Ground Lease or a memorandum regarding such Ground
Lease has been duly recorded or submitted for recordation
in a form that is acceptable for recording in the
applicable jurisdiction.  The Ground Lease or an estoppel
or other agreement received from the ground lessor permits
the interest of the lessee to be encumbered by the related
Mortgage and does not restrict the use of the related
Mortgaged Property by such lessee, its successors or
assigns in a manner that would materially adversely affect
the security provided by the related Mortgage.  No material
change in the terms of the Ground Lease had occurred since
the origination of the Purchased Loan, except as reflected
in any written instruments which are included in the
related Purchased Loan File;
        (b)  
The lessor under such Ground Lease has agreed in a writing
included in the related Purchased Loan File (or in such
Ground Lease) that the Ground Lease may not be amended
or  modified, or canceled or terminated by agreement of
lessor and lessee, without the prior written consent of the
Mortgagee;
        (c)  
The Ground Lease has an original term (or an original term
plus one or more optional renewal terms, which, under all
circumstances, may be exercised, and will be enforceable,
by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related
Purchased Loan, or 10 years past the stated maturity if
such Purchased Loan fully amortizes by the stated maturity
(or with respect to a Purchased Loan that accrues on an
actual 360 basis, substantially amortizes);
        (d)  
The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the
Mortgage, except for the related fee interest of the ground
lessor and the Permitted Encumbrances, or (ii)  is subject
to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee
interest in the Mortgaged Property is subject;
        (e)  
The Ground Lease does not place commercially unreasonable
restrictions on the identity of the Mortgagee and the
Ground Lease is assignable to the holder of the Purchased
Loan and its successors and assigns without the consent of
the lessor thereunder (provided that proper notice is
delivered to the extent required in accordance with such
Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Purchased Loan and
its successors and assigns without the consent of (but with
prior notice to) the lessor;
        (f)  
The Seller has not received any written notice of material
default under or notice of termination of such Ground
Lease.  To the Seller’s knowledge, there is no material
default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result
in a material default under the terms of such Ground Lease
and to the Seller’s knowledge, such Ground Lease is in full
force and effect as of the Purchase Date;
        (g)  
The Ground Lease or ancillary agreement between the lessor
and the lessee requires the lessor to give to the Mortgagee
written notice of any default, and provides that no notice
of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;
        (h)  
The Mortgagee is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain
possession of the interest of the lessee under the Ground
Lease through legal proceedings) to cure any default under
the Ground Lease which is curable after the Mortgagee’s
receipt of notice of any default before the lessor may
terminate the Ground Lease;
        (i)  
The Ground Lease does not impose any restrictions on
subletting that would be viewed as commercially
unreasonable by a prudent commercial mortgage lender;
        (j)  
Under the terms of the Ground Lease, an estoppel or other
agreement received from the ground lessor and the related
Mortgage (taken together), any related insurance proceeds
or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts
for minor casualties or (ii) in respect of a total or
substantially total loss or taking as addressed in subpart
(k)) will be applied either to the repair or to restoration
of all or part of the related Mortgaged Property with (so
long as such proceeds are in excess of the threshold amount
specified in the related Purchased Loan Documents) the
Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration
progresses, or to the payment of the outstanding principal
balance of the Purchased Loan, together with any accrued
interest;
        (k)  
In the case of a total or substantially total taking or
loss, under the terms of the Ground Lease, an estoppel or
other agreement and the related Mortgage (taken together),
any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in
respect of a total or substantially total loss or taking of
the related Mortgaged Property to the extent not applied to
restoration, will be applied first to the payment of the
outstanding principal balance of the Purchased Loan,
together with any accrued interest; and
        (l)  
Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to
enter into a new lease with Mortgagee upon termination of
the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.
  (35 )   Servicing.  The servicing and collection practices used by the Seller
with respect to the Purchased Loan have been, in all respects, legal and have
met customary industry standards for servicing of commercial loans for conduit
loan program.             (36 )   Origination and Underwriting.  The origination
practices of the Seller (or the related originator if the Seller was not the
originator) with respect to each Purchased Loan have been, in all material
respects, legal and as of the date of its origination, such Purchased Loan (or
the related Whole Loan, as applicable) and the origination thereof complied in
all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination of such Purchased Loan; provided
that such representation and warranty does not address or otherwise cover any
matters with respect to federal, state or local law otherwise covered in this
Exhibit VI(A).             (37 )   No Material Default; Payment Record.  No
Purchased Loan has been more than 30 days delinquent, without giving effect to
any grace or cure period, in making required debt service payments since
origination, and no Purchased Loan is more than 30 days delinquent (beyond any
applicable grace or cure period) in making required payments as of the Purchase
Date.  To the Seller’s knowledge, there is (a) no material default, breach,
violation or event of acceleration existing under the related Purchased Loan, or
(b) no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
which default, breach, violation or event of acceleration, in the case of either
(a) or (b), materially and adversely affects the value of the Purchased Loan or
the value, use or operation of the related Mortgaged Property, provided,
however, that this representation and warranty does not cover any default,
breach, violation or event of acceleration that specifically pertains to or
arises out of an exception scheduled to any other representation and warranty
made by the Seller in this Exhibit VI(A) (including, but not limited to, the
prior sentence).  No person other than the holder of such Purchased Loan may
declare any event of default under the Purchased Loan or accelerate any
indebtedness under the Purchased Loan Documents.             (38 )  
Bankruptcy.  As of the date of origination of the related Purchased Loan and to
the Seller’s knowledge as of the Purchase Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.             (39 )   Organization of Mortgagor.  With respect to each
Purchased Loan, in reliance on certified copies of the organizational documents
of the Mortgagor delivered by the Mortgagor in connection with the origination
of such Purchased Loan (or related Whole Loan, as applicable), the Mortgagor is
an entity organized under the laws of a state of the United States of America,
the District of Columbia or the Commonwealth of Puerto Rico.  Except with
respect to any Purchased Loan that is cross-collateralized and cross defaulted
with another Purchased Loan, no Purchased Loan has a Mortgagor that is an
affiliate of another Mortgagor.             (40 )   Environmental Conditions.  A
Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Purchased Loans, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements conducted by a reputable environmental consultant in connection
with such Purchased Loan within 12 months prior to its origination date (or an
update of a previous ESA was prepared), and such ESA (i) did not identify the
existence of recognized environmental conditions (as such term is defined in
ASTM E1527-05 or its successor, hereinafter “Environmental Condition”) at the
related Mortgaged Property or the need for further investigation, or (ii) if the
existence of an Environmental Condition or need for further investigation was
indicated in any such ESA, then at least one of the following statements is
true:  (A) an amount reasonably estimated by a reputable environmental
consultant to be sufficient to cover the estimated cost to cure any material
noncompliance with applicable Environmental Laws or the Environmental Condition
has been escrowed by the related Mortgagor and is held or controlled by the
related Mortgagee; (B) if the only Environmental Condition relates to the
presence of asbestos-containing materials, radon in indoor air, lead based paint
or lead in drinking water, the only recommended action in the ESA is the
institution of such a plan, an operations or maintenance plan has been required
to be instituted by the related Mortgagor that, based on the ESA, can reasonably
be expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer
meeting the Insurance Rating Requirements or rated no less than A- (or the
equivalent) by Moody’s, S&P and/or Fitch; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action.  To Seller’s knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at the related Mortgaged Property.  
          (41 )   Appraisal.  The Purchased Loan File contains an appraisal of
the related Mortgaged Property with an appraisal date within 6 months of the
Purchased Loan origination date, and within 12 months of the Purchase Date.  The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute
(“MAI”) and, to the Seller’s knowledge, had no interest, direct or indirect, in
the Mortgaged Property or the Mortgagor or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Purchased Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation. Each appraisal contains a
statement, or is accompanied by a letter from the appraiser, to the effect that
the appraisal was performed in accordance with the requirements of FIRREA, as in
effect on the date such Purchased Loan was originated.             (42 )   Due
Diligence Package.  The information pertaining to each Purchased Loan which is
set forth in the Due Diligence Package is true and correct in all material
respects as of the Purchase Date.             (43 )  
Cross-Collateralization.  No Purchased Loan is cross-collateralized or
cross-defaulted with any other Purchased Loan.             (44 )   Advance of
Funds by the Seller.  After origination, no advance of funds has been made by
Seller to the related Mortgagor other than in accordance with the Purchased Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Purchased Loan (other than as contemplated by the Purchased
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Purchased Loan
Documents).  Neither Seller nor any affiliate thereof has any obligation to make
any capital contribution to any Mortgagor under a Purchased Loan, other than
contributions made on or prior to the date hereof.             (45 )  
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Purchased Loan.          

For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Purchased Loan or, if applicable, any agent or servicer on
behalf of such party.  

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the
Purchased Loans regarding the matters expressly set forth herein.

EXHIBIT VI (B)

REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL FLOATING RATE PURCHASED LOAN



  1.   Whole Loan; Ownership of Purchased Loans. Each Purchased Loan is a whole
loan and not a participation interest in a Purchased Loan. At the time of the
sale, transfer and assignment to Buyer, no Mortgage Note or Mortgage was subject
to any assignment (other than assignments to the Seller), participation (other
than with respect to a performing senior or pari passu senior or junior
participation interest (a “Participation Interest”) in a performing Purchased
Loan evidenced by a original participation certificate, if any, that was
executed and delivered in connection with the Participation Interest) or pledge,
and the Seller had good title to, and was the sole owner of, each Purchased Loan
free and clear of any and all liens, charges, pledges, encumbrances,
participations (other than with respect to the Participation Interests), any
other ownership interests on, in or to such Purchased Loan other than any
servicing rights appointment or similar agreement. Seller has full right and
authority to sell, assign and transfer each Purchased Loan, and the assignment
to Buyer constitutes a legal, valid and binding assignment of such Purchased
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature encumbering such Purchased Loan.



  2.   Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other Mortgagor in connection
with such Purchased Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other Mortgagor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency, one action, or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except (i) as such
enforcement may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Purchased Loan Documents (including,
without limitation, provisions requiring the payment of default interest, late
fees or prepayment/yield maintenance fees, charges and/or premiums) are, or may
be, further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Purchased Loan Documents invalid as a
whole or materially interfere with the mortgagee’s realization of the principal
benefits and/or security provided thereby (clauses (i) and (ii) collectively,
the “Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Purchased Loan Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of the Purchased Loan, that would deny the
mortgagee the principal benefits intended to be provided by the Mortgage Note,
Mortgage or other Purchased Loan Documents.



3.   Mortgage Provisions. The Purchased Loan Documents for each Purchased Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, non-judicial foreclosure subject to
the limitations set forth in the Standard Qualifications.



4.   Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Loan File or as otherwise
provided in the related Purchased Loan documents (a) the material terms of such
Mortgage, Mortgage Note, Purchased Loan guaranty, participation agreement, if
applicable, and related Purchased Loan Documents have not been waived, impaired,
modified, altered, satisfied, canceled, subordinated or rescinded in any respect
that could be reasonably expected to have a material adverse effect on such
Purchased Loan; (b) no related Mortgaged Property or any portion thereof has
been released from the lien of the related Mortgage in any manner which
materially interferes with the security intended to be provided by such Mortgage
or the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Purchased Loan or participation
agreement, if applicable. With respect to each Purchased Loan, except as
contained in a written document included in the Purchased Loan File, there have
been no modifications, amendments or waivers, that could be reasonably expected
to have a material adverse effect on such Purchased Loan consented to by Seller
on or after the Purchase Date.



5.   Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Buyer
constitutes a legal, valid and binding assignment to the Buyer. Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Mortgagor. Each related Mortgage is a legal, valid and enforceable
first lien on the related Mortgagor’s fee or leasehold interest in the Mortgaged
Property in the principal amount of such Purchased Loan or allocated loan amount
(subject only to Permitted Encumbrances (as defined below) and the exceptions to
paragraph (6) (each such exception, a “Title Exception”)), except as the
enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Purchase Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.



6.   Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Purchased Loan is covered by a Title Policy in the original principal amount of
such Purchased Loan (or with respect to a Purchased Loan secured by multiple
properties, an amount equal to at least the allocated loan amount with respect
to the Title Policy for each such property) after all advances of principal
(including any advances held in escrow or reserves), that insures for the
benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) the lien of
current real property taxes, water charges, sewer rents and assessments not yet
due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in such Title Policy or appearing of record;
(d) other matters to which like properties are commonly subject; (e) the rights
of tenants (as tenants only) under leases (including subleases) pertaining to
the related Mortgaged Property and condominium declarations; and (f) if the
related Purchased Loan is cross-collateralized and cross-defaulted with another
Purchased Loan (each a “Crossed Mortgage Loan”), the lien of the Mortgage for
another Purchased Loan that is cross-collateralized and cross-defaulted with
such Crossed Mortgage Loan, provided that none of which items (a) through (f),
individually or in the aggregate, materially and adversely interferes with the
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or the Mortgagor’s ability to pay its obligations when they become
due (collectively, the “Permitted Encumbrances”). Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Purchased Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.



7.   Junior Liens. It being understood that B-notes secured by the same Mortgage
as a Purchased Loan are not subordinate mortgages or junior liens, except for
any Crossed Mortgage Loan, there are, as of origination, and to the Seller’s
knowledge, as of the Purchase Date, no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
The Seller has no knowledge of any mezzanine debt secured directly by interests
in the related Mortgagor other than as disclosed in the related Purchased Loan
File.



8.   Assignment of Leases. There exists as part of the related Purchased Loan
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Purchased Loan, a receiver is permitted to be
appointed for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee.



9.   [Intentionally Omitted].



10.   Condition of Property. Seller or the originator of the Purchased Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Purchased Loan and within twelve months of the
Purchase Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Purchased Loan no more than twelve
months prior to the Purchase Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Purchase Date, each related Mortgaged
Property was free and clear of any material damage (other than (i) any damage or
deficiency that is estimated to cost less than $50,000 to repair, (ii) any
deferred maintenance for which escrows were established at origination and
(iii) any damage fully covered by insurance) that would affect materially and
adversely the use or value of such Mortgaged Property as security for the
Purchased Loan.



11.   Taxes and Assessments. All real estate taxes, governmental assessments and
other similar outstanding governmental charges (including, without limitation,
water and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Purchase Date have become delinquent
in respect of each related Mortgaged Property have been paid, or an escrow of
funds has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.



12.   Condemnation. As of the date of origination and to the Seller’s knowledge
as of the Purchase Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Purchase Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.



13.   Actions Concerning Purchased Loan. To the Seller’s knowledge, based on
evaluation of the Title Policy, an engineering report or property condition
assessment as described in paragraph (10), applicable local law compliance
materials as described in paragraph (24), reasonable and customary bankruptcy,
civil records, UCC-1, and judgment searches of the Mortgagors and guarantors,
and the ESA, on and as of the date of origination and as of the Purchase Date,
there was no pending or filed action, suit or proceeding, involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Purchased Loan, (d) such guarantor’s ability to
perform under the related guaranty, (e) the principal benefit of the security
intended to be provided by the Purchased Loan Documents or (f) the current
principal use of the Mortgaged Property.



14.   Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Purchased Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Purchased Loan Documents are being
conveyed by the Seller to Buyer or its servicer.



15.   No Holdbacks. The principal balance of the Purchased Loan stated in the
Due Diligence Package has been fully disbursed as of the Purchase Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Purchased Loan has been disbursed but a portion thereof
is being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).



16.   Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Purchased Loan Documents and
the Insurance Rating Requirements, in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Purchased Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than twelve (12) months (or with respect to each Purchased Loan on a
single asset with a principal balance of $50 million or more, eighteen
(18) months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program.

If the Mortgaged Property is located within twenty-five (25) miles of the coast
of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South Carolina
or North Carolina, the related Mortgagor is required to maintain coverage for
windstorm and/or windstorm related perils and/or “named storms” issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the SEL or the probable maximum loss (“PML”) for the Mortgaged
Property in the event of an earthquake. In such instance, the SEL or PML, as
applicable, was based on a 475-year return period, an exposure period of fifty
(50) years and a 10% probability of exceedance. If the resulting report
concluded that the SEL or PML, as applicable, would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer meeting the Insurance Rating
Requirements in an amount not less than 100% of the SEL or PML, as applicable.

The Purchased Loan Documents require insurance proceeds in respect of a property
loss to be applied either (a) to the repair or restoration of all or part of the
related Mortgaged Property, with respect to all property losses in excess of 5%
of the then outstanding principal amount of the related Purchased Loan, the
Mortgagee (or a trustee appointed by it) having the right to hold and disburse
such proceeds as the repair or restoration progresses, or (b) to the reduction
of the outstanding principal balance of such Purchased Loan together with any
accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the Purchase Date have been paid, and such insurance policies name
the Mortgagee under the Purchased Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Buyer. Each related Purchased Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to charge such Mortgagor for
related premiums. All such insurance policies (other than commercial liability
policies) require at least ten (10) days’ prior notice to the Mortgagee of
termination or cancellation arising because of nonpayment of a premium and at
least thirty (30) days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than ten (10) days, as may be
required by applicable law) arising for any reason other than non-payment of a
premium and no such notice has been received by Seller.



17.   Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Purchased Loan requires the Mortgagor to escrow an
amount sufficient to pay taxes for the existing tax parcel of which the
Mortgaged Property is a part until the separate tax lots are created or the
non-recourse carveout guarantor under the Purchased Loan has indemnified the
mortgagee for any loss suffered in connection therewith.



18.   No Encroachments. To Seller’s knowledge based solely on surveys obtained
in connection with origination (which may have been a previously existing “as
built” survey) and the lender’s Title Policy (or, if such policy is not yet
issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Purchased Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Purchased Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No material improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements have been obtained under the
Title Policy.



19.   No Contingent Interest or Equity Participation. No Purchased Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller (except that a loan
may provide for the accrual of the portion of interest in excess of the rate in
effect prior to its related anticipated repayment date).



20.   [Intentionally Omitted].



21.   Compliance with Usury Laws. The interest rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Purchased Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.



22.   Authorized to do Business. To the extent required under applicable law, as
of the Purchase Date and as of each date that Seller held the Mortgage Note,
Seller was authorized to transact and do business in the jurisdiction in which
each related Mortgaged Property is located, or the failure to be so authorized
does not materially and adversely affect the enforceability of such Purchased
Loan by the Buyer.



23.   Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Purchase Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
mortgagee.



24.   Local Law Compliance. To the Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by the Seller for similar commercial,
multifamily and manufactured housing community mortgage loans intended for
securitization, with respect to the improvements located on or forming part of
each Mortgaged Property securing a Purchased Loan as of the date of origination
of such Purchased Loan and as of the Purchase Date, there are no material
violations of applicable Zoning Regulations other than those which
(i) constitute a legal non-conforming use or structure, as to which the
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Mortgaged Property, (ii) are
insured by the Title Policy or other insurance policy, (iii) are insured by law
and ordinance insurance coverage in amounts customarily required by the Seller
for loans originated for securitization that provides coverage for additional
costs to rebuild and/or repair the property to current Zoning Regulations or
(iv) would not have a material adverse effect on the Purchased Loan. The terms
of the Purchased Loan Documents require the Mortgagor to comply in all material
respects with all applicable governmental regulations, zoning and building laws.



25.   Licenses and Permits. Each Mortgagor covenants in the Purchased Loan
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Seller’s knowledge based upon a
letter from any government authorities or other affirmative investigation of
local law compliance consistent with the investigation conducted by the Seller
for similar commercial, multifamily and manufactured housing community mortgage
loans intended for securitization, all such material licenses, permits and
applicable governmental authorizations are in effect. The Purchased Loan
requires the related Mortgagor to be qualified to do business in the
jurisdiction in which the related Mortgaged Property is located.



26.   Recourse Obligations. The Purchased Loan Documents for each Purchased Loan
provide that such Purchased Loan is non-recourse to the related parties thereto
except that (a) the related Mortgagor and at least one individual or entity
shall be fully liable for actual losses, liabilities, costs and damages arising
from certain acts of the related Mortgagor and/or its principals specified in
the related Purchased Loan Documents, which acts generally include the
following: (i) acts of fraud or intentional material misrepresentation,
(ii) misappropriation of rents after the occurrence of an event of default under
the Purchased Loan, insurance proceeds or condemnation awards, (iii) intentional
material physical waste of the Mortgaged Property (but, in some cases, only to
the extent there is sufficient cash flow generated by the related Mortgaged
Property to prevent such waste), and (iv) any breach of the environmental
covenants contained in the related Purchased Loan Documents, and (b) the
Purchased Loan shall become full recourse to the related Mortgagor and at least
one individual or entity, upon the occurrence of certain events or acts
specified in the related Purchased Loan Documents, including the filing by the
related Mortgagor of a voluntary petition under federal or state bankruptcy or
insolvency law.



27.   Mortgage Releases. The terms of the related Mortgage or related Purchased
Loan Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the Mortgage except (a) a partial release,
accompanied by principal repayment of not less than a specified percentage at
least equal to the lesser of (i) 110% of the related allocated loan amount of
such portion of the Mortgaged Property and (ii) the outstanding principal
balance of the Purchased Loan, (b) upon payment in full of such Purchased Loan,
(c) releases of out-parcels that are unimproved or other portions of the
Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Purchased
Loan and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (d) as required pursuant to an order of
condemnation.



28.   Financial Reporting and Rent Rolls. The Purchased Loan Documents for each
Purchased Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Purchased Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.



29.   Acts of Terrorism Exclusion. With respect to each Purchased Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each other Purchased Loan, the
related special-form all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Purchased Loan, and, to Seller’s knowledge, do
not, as of the Purchase Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Purchased Loan, the
related Purchased Loan Documents do not expressly waive or prohibit the
mortgagee from requiring coverage for Acts of Terrorism, as defined in TRIA, or
damages related thereto except to the extent that any right to require such
coverage may be limited by commercial availability on commercially reasonable
terms; provided, however, that if TRIA or a similar or subsequent statute is not
in effect, then, provided that terrorism insurance is commercially available,
the Mortgagor under each Purchased Loan is required to carry terrorism
insurance, but in such event the Mortgagor shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable in respect of the property and business
interruption/rental loss insurance required under the related Purchased Loan
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time of the origination of the Purchased Loan, and if the cost of terrorism
insurance exceeds such amount, the Mortgagor is required to purchase the maximum
amount of terrorism insurance available with funds equal to such amount.



30.   Due on Sale or Encumbrance. Subject to specific exceptions set forth
below, each Purchased Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such
Purchased Loan if, without the consent of the holder of the Mortgage (which
consent, in some cases, may not be unreasonably withheld) and/or complying with
the requirements of the related Purchased Loan Documents (which provide for
transfers without the consent of the Mortgagee which are customarily acceptable
to the Seller lending on the security of property comparable to the related
Mortgaged Property, including, without limitation, transfers of worn-out or
obsolete furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Purchased Loan Documents), (a) the related Mortgaged
Property, or any equity interest of greater than 50% in the related Mortgagor,
is directly or indirectly pledged, transferred or sold, other than as related to
(i) family and estate planning transfers or transfers upon death or legal
incapacity, (ii) transfers to certain affiliates as defined in the related
Purchased Loan Documents, (iii) transfers that do not result in a change of
Control of the related Mortgagor or transfers of passive interests so long as
the guarantor retains Control, (iv) transfers to another holder of direct or
indirect equity in the Mortgagor, a specific Person designated in the related
Purchased Loan Documents or a Person satisfying specific criteria identified in
the related Purchased Loan Documents, such as a qualified equityholder,
(v) transfers of stock or similar equity units in publicly traded companies or
(vi) a substitution or release of collateral within the parameters of
paragraph (27) herein, or (vii) by reason of any mezzanine debt that existed at
the origination of the related Purchased Loan, or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any subordinate debt that existed at
origination and is permitted under the related Purchased Loan Documents,
(ii) purchase money security interests, (iii) any Crossed Mortgage Loan or
(iv) Permitted Encumbrances. The Mortgage or other Purchased Loan Documents
provide that to the extent any rating agency fees are incurred in connection
with the review of and consent to any transfer or encumbrance, the Mortgagor is
responsible for such payment along with all other reasonable fees and expenses
incurred by the Mortgagee relative to such transfer or encumbrance. For purposes
of the foregoing representation, “Control” means the power to direct the
management and policies of an entity, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise.



31.   Single-Purpose Entity. Each Purchased Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Purchased Loan is outstanding.
Both the Purchased Loan Documents and the organizational documents of the
Mortgagor with respect to each Purchased Loan with an outstanding principal
balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Purchased Loan with an outstanding principal balance of
$20 million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Purchased
Loan has an outstanding principal balance equal to $5 million or less, its
organizational documents or the related Purchased Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Purchased Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Purchased Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Purchased Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than an Mortgagor for a Crossed Mortgage Loan), and that it holds itself
out as a legal entity, separate and apart from any other person or entity.



32.   [Intentionally Omitted].



33.   Floating Interest Rates. The interest rate of each Purchased Loan that
bears interest at a floating rate of interest is based on LIBOR plus a margin
(which interest rate may be subject to a minimum or “floor” rate). For this
purpose, “LIBOR” shall mean (a) the offered rate for deposits in U.S. dollars
for a period equal to thirty (30) days, which appears on the display designated
as “BBAM” on Bloomberg (or such other display as may replace “BBAM” on
Bloomberg), or any successor thereto, as the London Interbank Offering Rate as
of 8:00 a.m., New York City time, on the applicable determination date or (b) if
such rate does not appear on said “BBAM” display, then the arithmetic mean
(rounded as aforesaid) of certain offered quotations of rates to prime banks in
the London interbank market as of approximately 11:00 a.m., London time, in an
amount that is representative for a single transaction in the relevant market at
the relevant time.



34.   Ground Leases. With respect to any Purchased Loan where the Purchased Loan
is secured by a leasehold estate under a Ground Lease in whole or in part, and
the related Mortgage does not also encumber the related lessor’s fee interest in
such Mortgaged Property, based upon the terms of the Ground Lease and any
estoppel or other agreement received from the ground lessor in favor of Seller,
its successors and assigns, Seller represents and warrants that:



  (a)   The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage;



  (b)   The lessor under such Ground Lease has agreed in a writing included in
the related Purchased Loan File (or in such Ground Lease) that the Ground Lease
may not be amended or modified, or canceled or terminated by agreement of lessor
and lessee, without the prior written consent of the Mortgagee (except
termination or cancellation if (i) notice of a default under the Ground Lease is
provided to Mortgagee and (ii) such default is curable by Mortgagee as provided
in the Ground Lease but remains uncured beyond the applicable cure period), and
no such consent has been granted by the Seller since the origination of the
Purchased Loan except as reflected in any written instruments which are included
in the related Purchased Loan File;



  (c)   The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the mortgagee) that extends not
less than twenty (20) years beyond the stated maturity of the related Purchased
Loan, or ten (10) years past the stated maturity if such Purchased Loan fully
amortizes by the stated maturity (or with respect to a Purchased Loan that
accrues on an actual 360 basis, substantially amortizes);



  (d)   The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;



  (e)   The Ground Lease does not place commercially unreasonable restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Purchased Loan and its successors and assigns without the consent
of the lessor thereunder, and in the event it is so assigned, it is further
assignable by the holder of the Purchased Loan and its successors and assigns
without the consent of the lessor;



  (f)   The Seller has not received any written notice of material default under
or notice of termination of such Ground Lease. To the Seller’s knowledge, there
is no material default under such Ground Lease and no condition that, but for
the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Purchase Date;



  (g)   The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;



  (h)   A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;



  (i)   The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by the Seller in connection with
loans originated for securitization;



  (j)   Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in clause (k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Loan Documents) the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Purchased Loan,
together with any accrued interest;



  (k)   In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Purchased Loan, together with any accrued
interest; and



  (l)   Provided that the Mortgagee cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.



35.   Servicing. The servicing and collection practices used by the Seller with
respect to the Purchased Loan have been, in all material respects, legal and
have met customary industry standards for servicing of similar commercial loans.



36.   Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Purchased Loan have been, in all material respects, legal and as of the
date of its origination, such Purchased Loan and the origination thereof
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination of such Purchased Loan.



37.   No Material Default; Payment Record. No Purchased Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments since origination, and as of the date hereof, no
Purchased Loan is more than thirty (30) days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Purchase Date. To
the Seller’s knowledge, there is (a) no material default, breach, violation or
event of acceleration existing under the related Purchased Loan, or (b) no event
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either clause (a) or
clause (b), materially and adversely affects the value of the Purchased Loan or
the value, use or operation of the related Mortgaged Property. No person other
than the holder of such Purchased Loan may declare any event of default under
the Purchased Loan or accelerate any indebtedness under the Purchased Loan
Documents.



38.   Bankruptcy. As of the date of origination of the related Purchased Loan
and to the Seller’s knowledge as of the Purchase Date, no Mortgagor, guarantor
or tenant occupying a single-tenant property is a debtor in state or federal
bankruptcy, insolvency or similar proceeding.



39.   Organization of Mortgagor. With respect to each Purchased Loan, in
reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Purchased
Loan, the Mortgagor is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Crossed Mortgage Loan, no Purchased Loan has an
Mortgagor that is an Affiliate of another Mortgagor. (An “Affiliate” for
purposes of this paragraph (39) means an Mortgagor that is under direct or
indirect common ownership and control with another Mortgagor.)



40.   Environmental Conditions. An ESA meeting ASTM requirements was conducted
by a reputable environmental consultant in connection with such Purchased Loan
within 12 months prior to its origination date (or an update of a previous ESA
was prepared), and such ESA either (i) did not identify the existence of
Environmental Conditions at the related Mortgaged Property or the need for
further investigation with respect to any Environmental Condition that was
identified, or (ii) if the existence of an Environmental Condition or need for
further investigation was indicated in any such ESA, then at least one of the
following statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable environmental laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, and the only recommended action in
the ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the Environmental Condition affecting the related
Mortgaged Property was otherwise listed by such governmental authority as
“closed” or a reputable environmental consultant has concluded that no further
action is required); (D) a secured creditor environmental policy or a pollution
legal liability insurance policy that covers liability for the Environmental
Condition was obtained from an insurer meeting the Insurance Rating
Requirements; (E) a party not related to the Mortgagor was identified as the
responsible party for such Environmental Condition and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action. To Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition at the related Mortgaged Property.



41.   Appraisal. The Purchased Loan File contains an appraisal of the related
Mortgaged Property with an appraisal date within six (6) months of the Purchased
Loan origination date, and within twelve (12) months of the Purchase Date. The
appraisal is signed by an appraiser who is either a MAI and/or has been licensed
and certified to prepare appraisals in the state where the Mortgaged Property is
located. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation and has certified that such appraiser had no
interest, direct or indirect, in the Mortgaged Property or the Mortgagor or in
any loan made on the security thereof, and its compensation is not affected by
the approval or disapproval of the Purchased Loan. Each appraisal contains a
statement, or is accompanied by a letter from the appraiser, to the effect that
the appraisal was performed in accordance with the requirements of FIRREA, as in
effect on the date such Purchased Loan was originated.



42.   Due Diligence Package. The information pertaining to each Purchased Loan
which is set forth in the Due Diligence Package is true and correct in all
material respects as of the Purchase Date.



43.   Cross-Collateralization. Each Purchased Loan that is cross-collateralized
or cross-defaulted is cross-collateralized or cross-defaulted only with other
Purchased Loans that are subject to Transactions under this Agreement.



44.   Advance of Funds by the Seller. After origination, no advance of funds has
been made by Seller to the related Mortgagor other than in accordance with the
Purchased Loan Documents, and, to Seller’s knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate for,
or on account of, payments due on the Purchased Loan (other than as contemplated
by the Purchased Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
Mortgagee-controlled lockbox if required or contemplated under the related lease
or Purchased Loan Documents). Neither Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Purchased
Loan, other than contributions made on or prior to the date hereof.



45.   Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Purchased Loan, the failure to comply with
which would have a material adverse effect on the Purchased Loan.

For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Purchased Loan or, if applicable, any agent or servicer on
behalf of such party.  

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the
Seller’s belief” and other words and phrases of like import shall mean, except
where otherwise
expressly set forth herein, the actual state of knowledge or belief of the
Seller, its officers and
employees directly responsible for the underwriting, origination, servicing or
sale of the
Purchased Loans regarding the matters expressly set forth herein.EXHIBIT VII

COLLATERAL TAPE

 
Control Number
 
Loan Number
 
Loan / Property Flag
 
Number of Properties
 
Seller
 
Property Name
 
Street Address
 
City
 
State
 
County
 
Zip Code
 
Property Type
 
Property Type Detail
 
Year Built
 
Year Renovated
 
Number of Units
 
Unit Description
 
Loan per Unit
 
Original Balance
 
Cut-off Date Balance as of [7/6/2011]
 
Allocated Cut-off Date Balance (multi-property)
 
% of Initial Pool Balance
 
Pari Passu Split (Y/N)
 
Interest Rate
 
Administrative Fee
 
Monthly Payment
 
Annual Debt Service
 
Interest Accrual Method
 
Origination Date
 
First Payment Date
 
Last IO Payment Date
 
First P&I Payment Date
 
Payment Date
 
Grace Days — Late Fee
 
Grace Days — Default
 
Amort Type
 
Original Interest Only Term
 
Remaining Interest Only Term
 
Original Loan Term
 
Remaining Loan Term
 
Original Amortization Term
 
Remaining Amortization Term
 
Seasoning
 
Maturity Date
 
Hyper Amortizing Loan
 
Hyper Am Loan Maturity Date
 
Balloon Balance
 
Lockbox
 
Cash Management
 
Cross Collateralized (Y/N)
 
Cross Collateralized Group
 
Lockout Period
 
Lockout Expiration Date
 
Prepayment / Defeasance Begin Date
 
Prepayment / Defeasance End Date
 
Open Period Begin Date
 
Open Period
 
Prepayment Type
 
Prepay Description
 
YM Index
 
YM Discount
 
YM Margin
 
YM Calculation Method
 
Day Prepayment Permitted
 
Due On Sale
 
Due on Encumbrance
 
B Note Original Amount
 
B Note Cut-Off Date Balance
 
B Note Interest Rate
 
B Note Annual Payment
 
B Note Maturity Date
 
Whole Loan Original Balance
 
Whole Loan Cut-Off Date Balance
 
Whole Loan Interest Rate
 
Whole Loan Annual Payment
 
Whole Loan LTV
 
Whole Loan DSCR
 
Name of Mezzanine Lender
 
Mezzanine Debt Original Amount
 
Mezzanine Debt Cut-Off Date Balance
 
Mezzanine Debt Interest Rate
 
Mezzanine Debt Annual Payment
 
Mezzanine Debt Maturity Date
 
Total Loan Original Balance
 
Total Loan Cut-Off Date Balance
 
Total Loan Interest Rate
 
Total Loan Annual Payment
 
Total Loan LTV
 
Total Loan DSCR
 
Other Subordinate Debt Balance
 
Other Subordinate Debt Type
 
Future Debt Allowed?
 
Assumable?
 
Assumption Fee
 
Appraiser Designation
 
Appraisal FIRREA (Y/N)
 
Appraisal Date
 
Appraisal Value
 
Stabilized Appraisal Date
 
Stabilized Appraised Value
 
Cut-off Date LTV
 
Scheduled Maturity Date LTV
 
Occupancy %
 
Occupancy As of Date
 
Largest Tenant (Based on Square Footage)
 
Largest Tenant Sq. Ft.
 
Largest Tenant Lease Expiration
 
Second Largest Tenant
 
Second Largest Tenant Sq. Ft.
 
Second Largest Tenant Lease Expiration
 
Third Largest Tenant
 
Third Largest Tenant Sq. Ft.
 
Third Largest Tenant Lease Expiration
 
Fourth Largest Tenant
 
Fourth Largest Tenant Sq. Ft.
 
Fourth Largest Tenant Lease Expiration
 
Fifth Largest Tenant
 
Fifth Largest Tenant Sq. Ft.
 
Fifth Largest Tenant Lease Expiration
 
Single Tenant (Y/N)
 
Engineering Report Date
 
Phase I Date
 
Phase II Performed (Y/N)
 
Phase II Date
 
SEL %
 
Seismic Report Date
 
Earthquake Insurance Required (Y/N)
 
Terrorism Insurance Required (Y/N)
 
Lien Position
 
Ownership Interest
 
Ground Lease (Y/N)
 
Ground Lease Payment (Annual)
 
Ground Lease Expiration Date
 
Ground Lease Extension (Y/N)
 
# of Ground Lease Extension Options
 
Ground Lease Expiration Date with Extension
 
2008 NOI Date
 
2008 NOI
 
2008 NCF
 
2008 NCF DSCR
 
2009 NOI Date
 
2009 NOI
 
2009 NCF
 
2009 NCF DSCR
 
2010 NOI Date
 
2010 NOI
 
2010 NCF
 
2010 NCF DSCR
 
Partial Year Date (if past 2010)
 
Partial Year # of months
 
Partial Year Description
 
Partial Year NOI
 
Partial Year NCF
 
Partial Year NCF DSCR
 
Underwritten Revenue
 
Underwritten Expenses
 
Underwritten NOI
 
Underwritten NOI DSCR
 
Debt Yield on Underwritten NOI
 
Underwritten Replacement Reserve
 
Underwritten TI/LC Reserve
 
Underwritten Other Reserve
 
Underwritten NCF
 
Underwritten NCF DSCR
 
Debt Yield on Underwritten NCF
 
Upfront RE Tax Reserve
 
Ongoing RE Tax Reserve
 
Upfront Insurance Reserve
 
Ongoing Insurance Reserve
 
Upfront Replacement Reserve
 
Ongoing Replacement Reserve
 
Replacement Reserve Caps
 
Upfront TI/LC Reserve
 
Ongoing TI/LC Reserve
 
TI/LC Caps
 
Upfront Debt Service Reserve
 
Ongoing Debt Service Reserve
 
Upfront Deferred Maintenance Reserve
 
Ongoing Deferred Maintenance Reserve
 
Upfront Environmental Reserve
 
Ongoing Environmental Reserve
 
Upfront Other Reserve
 
Ongoing Other Reserve
 
Other Reserve Detail / Description
 
Letter of Credit?
 
LOC Balance
 
Letter of Credit Description
 
Release Provisions (Y/N)
 
Loan Purpose
 
If Acquisition, Purchase Price
 
Borrower Name
 
Principal / Sponsor
 
Recourse
 
Related Sponsor
 
Borrower SPE (Y/N)
 
Property Manager
 
Franchise Flag (Hotel Only)
 
Utilities Paid by Tenant
 
# of Studios
 
Studio Avg. Rents
 
# of One Bedroom Units
 
One Bedroom Avg. Rents
 
# of Two Bedroom Units
 
Two Bedroom Avg. Rents
 
# of Three Bedroom Units
 
Three Bedroom Avg. Rents
 
# of Four Bedroom Units
 
Four Bedroom Avg. Rents
 
# of Five Bedroom Units
 
Five Bedroom Avg. Rents
 
Elevators (Y/N)
 
Section 42 Units? (Y/N)
 
Section 8 Units? (Y/N)
 
Student / Military / Other Concentration? (Y/N)
 
# of Sponsor Owned Units that are Rented or Available for Rent
 
Sponsor Owned Units Avg. Rent
 
# of Owner Occupied or Vacant Units Not Available For Rent
 
# of Manufactured Housing Pads
 
Average Rent Per Pad
 
Total Gross Income of Park
 
Total Gross Income of MH Pads Only
 
Total Gross Income From All Sources
 
Total Gross Income Retail and Commercial Only
 
Loan Group
 
ADR
 
RevPar
 

EXHIBIT VIII

FORM OF TRANSACTION REQUEST

Ladies and Gentlemen:

Pursuant to Section 3(a) of that certain Amended and Restated Master Repurchase
Agreement, dated as of July 28, 2014 (the “Agreement”), between Citibank, N.A.
(“Buyer”) RAIT CMBS Conduit I, LLC (“Conduit I Seller”) and RAIT CRE Conduit
III, LLC (“Conduit III Seller”, and together with Conduit I Seller,
collectively, “Seller”), [Seller] hereby requests that Buyer enter into a
Transaction with respect to the Eligible Loans set forth on Schedule 1 attached
hereto, upon the proposed terms set forth below. Capitalized terms used herein
without definition have the meanings given in the Agreement.

     
Proposed Eligible Loan:
  [      ]
Aggregate Principal Amount of Proposed Eligible Loan:
  [      ]

4

          Name and address for  
Buyer:
communications:  
— Citibank, N.A. 388 Greenwich Street New York, New York 10013 Attention:
Richard Schlenger Telephone: (212) 816-7806 Telecopy: (212) 816-8307 with a copy
to:
       
Sidley Austin llp 787 Seventh Avenue New York, New York 10019 Attention: Brian
Krisberg, Esq. Telephone: (212) 839-8735 Telecopy: (212) 839-5599 Seller:
       
 
       
[RAIT CMBS Conduit I, LLC, c/o RAIT Financial Trust 450 Park Avenue New York, NY
10022 Attention: Scott Davidson Telephone: (212) 735-1490 Telecopy:
(212) 735-1499] [RAIT CRE Conduit III, LLC, c/o RAIT Financial Trust 450 Park
Avenue New York, NY 10022 Attention: Scott Davidson Telephone: (212) 735-1490
Telecopy: (212) 735-1499]
       
with a copy to:
       
RAIT Financial Trust 2929 Arch Street, 17th Floor Philadelphia, PA 19104
Attention: Jamie Reyle, Esq., Corporate Counsel Telephone: (215) 243-9019
Telecopy: (215) 405-2945 And, if the notice is being sent under Section 4(a),
with a copy to:
       
RAIT Financial Trust 2929 Arch Street, 17th Floor Philadelphia, PA 19104
Attention: James Sebra, Chief Accounting Officer Telephone: (215) 243-9000
Telecopy: (215) 243-9097

5

 
SELLER:
[RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By:      
Name:
Title: ]
[RAIT CRE CONDUIT III, LLC,
a Delaware limited liability company
By: RAIT Partnership, L.P., a Delaware limited partnership, its sole Member
By: RAIT General, Inc., a Maryland corporation, its general partner
By:      
Name:
Title: ]

6

Schedule 1 to Transaction Request
(Attachments: Collateral Tape and Eligible Loan Due Diligence Checklist)

 
Eligible Loans:
Aggregate Principal Amount of Eligible Loans: $[      ]

EXHIBIT IX

FORM OF IRREVOCABLE DIRECTION LETTER

[SELLER]

[LETTERHEAD]

IRREVOCABLE DIRECTION LETTER

AS OF [ ], 20[__]

Ladies and Gentlemen:

Please refer to: (a) that certain [Loan Agreement], dated [ ], 20[      ], by
and among [ ] (the “Borrower”), as borrower, and [RAIT CMBS Conduit I, LLC]
[RAIT CRE Conduit III, LLC] (the “Lender”), as lender; and (b) all documents
securing or relating to that certain $[ ] loan made by the Lender to the
Borrower on [ ], 20[      ] (the “Loan”).

You are advised as follows, effective as of the date of this letter.

Assignment of the Loan. The Lender has entered into a Amended and Restated
Master Repurchase Agreement, dated as July 28, 2014 (as the same may be amended
and/or restated from time to time, the “Repo Agreement”), with Citibank, N.A.
(“Citi”), 388 Greenwich Street, New York, New York 10013, and has assigned its
rights and interests in the Loan (and all of its rights and remedies in respect
of the Loan) to Citi. This assignment shall remain in effect unless and until
Citi has notified Borrower otherwise in writing.

Direction of Funds. In connection with Lender’s obligations under the Repo
Agreement, Lender hereby directs Borrower to disburse, by wire transfer, any and
all payments to be made under or in respect of the Loan to the following account
at [      ] for the benefit of Citi:

     
     
     
Account:      
Attn:       

This direction shall remain in effect unless and until Citi has notified
Borrower otherwise in writing.

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.

[Signature Page Follows]

7

Very truly yours,

 
[RAIT CMBS CONDUIT I, LLC,
a Delaware limited liability company
By: RAIT Funding, LLC, a Delaware limited liability company, its sole Member
By: Taberna Realty Finance Trust, a Maryland real estate investment trust, its
sole Member
By:      
Name:
Title: ]
[RAIT CRE CONDUIT III, LLC,
a Delaware limited liability company
By: RAIT Partnership, L.P., a Delaware limited partnership, its sole Member
By: RAIT General, Inc., a Maryland corporation, its general partner
By:      
Name:
Title: ]

             
 
      Date: [   ], 20[      ] Agreed and accepted this [ ]
       
day of [
[
  ], 20[      ]
]  

 



By:      
Name:       
Title:       


8